EXHIBIT 10.1

 

EXECUTION VERSION

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

UP TO $2,000,000,000 OF COMMON STOCK:

 

CLASS T AND CLASS I SHARES

 

SELECTED DEALER AGREEMENT

 

October 28, 2019

 

--------------------------------------------------------------------------------



 

SELECTED DEALER AGREEMENT

 

Ameriprise Financial Services, Inc.

369 Ameriprise Financial Center

Minneapolis, MN  55474

 

Ladies and Gentlemen:

 

Each of Black Creek Industrial REIT IV Inc., a Maryland corporation (the
“Company”), Black Creek Capital Markets, LLC, a Colorado limited liability
company (the “Dealer Manager”), BCI IV Advisors LLC, a Delaware limited
liability company (the “Advisor”), and BCI IV Advisors Group LLC, a Delaware
limited liability company (the “Sponsor”), hereby confirms its agreement with
Ameriprise Financial Services, Inc., a Delaware corporation (“Ameriprise”), as
follows:

 

1.              Introduction.  This Selected Dealer Agreement (the “Agreement”)
sets forth the understandings and agreements  whereby Ameriprise will offer and
sell on a best efforts basis for the account of the Company Class T Shares
(“Class T Shares”) and Class I Shares (“Class I Shares” and, together with the
Class T Shares, the “Shares”) of common stock (the “Common Stock”),  par value
$.01 per share of the Company registered pursuant to the Registration Statement
(as defined below) at the per share price set forth in the Registration
Statement from time to time (subject to certain volume and other discounts
described therein) (the “Offering”), which Offering includes Shares being
offered pursuant to the Company’s distribution reinvestment plan (the “DRIP”). 
Ameriprise will offer and sell the Class I Shares only to officers, directors,
employees, and registered representatives of Ameriprise or its affiliates,  as
well as immediate family members of such persons as defined by FINRA Rule 5130.
The Shares are more fully described in the Registration Statement defined below.

 

Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the other terms and conditions set forth below.

 

2.              Representations and Warranties of the Company, the Dealer
Manager, the Advisor, and the Sponsor.

 

The Company, the Dealer Manager, the Advisor, and the Sponsor (each an “Issuer
Entity” and, collectively, the “Issuer Entities”), jointly and severally,
represent, warrant and covenant with Ameriprise for Ameriprise’s benefit that,
as of the date hereof and at all times during the term of this Agreement:

 

(a)         Registration Statement and Prospectus.  The Company has filed with
the Securities and Exchange Commission (the “Commission”) an effective
registration statement on Form S-11 (File No. 333-229136), for the registration
of up to $2,000,000,000 in Class T, Class W, and Class I shares of Common Stock
under the Securities Act of 1933, as amended (the “Securities Act”) and the
regulations thereunder (the “Regulations”).  The registration statement, as
amended, and the prospectus, as amended or supplemented, on file with the
Commission at the Effective Date (as defined below) of the registration
statement (including financial statements, exhibits and all other documents
related thereto filed as a part thereof or incorporated therein), and any
registration statement filed under Rule 462(b) of the Securities Act, are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Registration Statement is amended by a
post-effective amendment, the term “Registration Statement” shall, from and
after the declaration of effectiveness of such post-effective amendment, refer
to the Registration Statement as so amended and the term “Prospectus” shall
refer to the Prospectus as so

 

--------------------------------------------------------------------------------



 

amended or supplemented to date, and if any Prospectus filed by the Company
pursuant to Rule 424(b) or 424(c) of the Regulations shall differ from the
Prospectus on file at the time the Registration Statement or any post-effective
amendment shall become effective, the term “Prospectus” shall refer to the
Prospectus filed pursuant to either Rule 424(b) or 424(c) from and after the
date on which it shall have been filed with the Commission.  Further, if a
separate registration statement is filed and becomes effective with respect
solely to the DRIP (a “DRIP Registration Statement”), the term “Registration
Statement” shall include such DRIP Registration Statement from and after the
declaration of effectiveness of such DRIP Registration Statement, as such
registration statement may be amended or supplemented from time to time.  If a
separate prospectus is filed and becomes effective with respect solely to the
DRIP (a “DRIP Prospectus”), the term “Prospectus” shall include such DRIP
Prospectus from and after the declaration of effectiveness of such DRIP
Prospectus, as such prospectus may be amended or supplemented from time to time.

 

(b)         Compliance with the Securities Act.  The Registration Statement has
been prepared and filed by the Company and has been declared effective by the
Commission and the Shares have been registered or qualified for sale under the
respective securities laws of such jurisdictions as indicated in the Blue Sky
Memorandum (defined in Section 4(d) herein), as updated from time to time
pursuant to the terms of Section 4(d).  Neither the Commission nor any state
securities authority has issued any order preventing or suspending the use of
any Prospectus filed with the Registration Statement or any amendments or
supplements thereto and no proceedings for that purpose have been instituted, or
to the Company’s knowledge, are threatened or contemplated by the Commission or
by any of the state securities authorities.  At the time the Registration
Statement first became effective (the “Effective Date”) and at the time that any
post-effective amendments thereto or any additional registration statement filed
under Rule 462(b) of the Securities Act becomes effective, the Registration
Statement or any amendment thereto (1) complied, or will comply, as to form in
all material respects with the requirements of the Securities Act and the
Regulations and (2) did not or will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading.  When the Prospectus or any amendment or supplement
thereto is filed with the Commission pursuant to Rule 424(b) or 424(c) of the
Regulations and at all times subsequent thereto through the date on which the
Offering is terminated (“Termination Date”), the Prospectus will comply in all
material respects with the requirements of the Securities Act and the
Regulations, and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.  Any Prospectus delivered to Ameriprise will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.

 

(c)          The Company.  The Company has been duly incorporated and validly
exists as a corporation in good standing under the laws of the State of Maryland
with full power and authority to conduct the business in which it is engaged as
described in the Prospectus, including without limitation to acquire properties
as more fully described in the Prospectus, including land and buildings, as well
as properties upon which properties are to be constructed for the Company or to
be owned by the Company (the “Properties”) or make loans, or other permitted
investments as referred to in the Prospectus.  The Company and each of its
subsidiaries is duly qualified to do business as a foreign corporation, limited
liability company or limited partnership, as applicable, and is in good standing
in each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
The term “Material Adverse Effect” means a material adverse effect on, or
material adverse change in, the general affairs, business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business.

 

2

--------------------------------------------------------------------------------



 

(d)         The Shares.  The Shares, when issued, will be duly and validly
issued, and upon payment therefor, will be fully paid and non-assessable and
will conform in all material respects to the description thereof contained in
the Prospectus; no holder thereof will be subject to personal liability for the
obligations of the Company solely by reason of being such a holder; such Shares
are not subject to the preemptive rights of any stockholder of the Company; and
all corporate action required to be taken for the authorization, issuance and
sale of such Shares has been validly and sufficiently taken.  All shares of the
Company’s issued and outstanding capital stock have been duly authorized and
validly issued and are fully paid and non-assessable; none of the outstanding
shares of capital stock of the Company were issued in violation of the
preemptive or other similar rights of any stockholder of the Company.

 

(e)          Capitalization.  The authorized capital stock of the Company
conforms in all material respects to the description thereof contained in the
Prospectus under the caption “Description of Shares.” Except as disclosed in the
Prospectus: no shares of Common Stock have been or are to be reserved for any
purpose; there are no outstanding securities convertible into or exchangeable
for any shares of Common Stock; and there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
Common Stock or any other securities of the Company.

 

(f)            Violations.  No Issuer Entity or any respective subsidiary
thereof is (i) in violation of its charter or bylaws, its partnership agreement,
declaration of trust or trust agreement, or limited liability company agreement
(or other similar agreement), as the case may be; (ii) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which such Issuer
Entity is a party or by which any of them may be bound or to which any of the
respective properties or assets of such Issuer Entity is subject (collectively,
“Agreements and Instruments”); or (iii) in violation of any law, order, rule or
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its property, except in the case of clauses (ii) and (iii),
where such conflict, breach, violation or default would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
The execution, delivery and performance by each Issuer Entity, as applicable, of
this Agreement, that certain Dealer Manager Agreement between the Dealer
Manager, the Company and the Advisor (as amended, the “Dealer Manager
Agreement”), the Selected Dealer Agreements between the Dealer Manager and, with
the exception of Ameriprise, each of the selected dealers soliciting
subscriptions for shares of the Company’s common stock pursuant to the Offering
(collectively, the “Selected Dealer Agreements”) and the Advisory Agreement
between the Company, BCI IV Operating Partnership LP and the Advisor (as
amended, the “Advisory Agreement”) and the consummation of the transactions
contemplated herein and therein (including the issuance and sale of the Shares
and the use of the proceeds from the sale of the Shares as described in the
Prospectus under the caption “Estimated Use of Proceeds”) and compliance by the
Issuer Entities with their obligations hereunder and thereunder do not and will
not, whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, default or Repayment Event (as defined
below) under any of the Agreements and Instruments, or result in the creation or
imposition of any Lien (as defined below) upon any property or assets of any
Issuer Entity or any respective subsidiary thereof (except for such conflicts,
breaches, defaults or Repayment Events or Liens that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect)
nor will such action result in any violation of the provisions of the charter or
bylaws (or similar document) of any Issuer Entity or any respective subsidiary
thereof; or any applicable law, rule, regulation, or governmental or court
judgment, order, writ or decree of any government, governmental instrumentality
or court, domestic or foreign, having jurisdiction over the Issuer Entities or
any of their properties, except for such violations that would not reasonably be
expected to have a Material Adverse Effect.  As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of

 

3

--------------------------------------------------------------------------------



 

such indebtedness by an Issuer Entity or any respective subsidiary thereof. 
“Lien” means any mortgage, deed of trust, lien, pledge, encumbrance, charge or
security interest in or on any asset.

 

(g)         Financial Statements.  The consolidated financial statements of the
Company and the financial statements of each entity acquired by the Company
(each, an “Acquired Entity”), including the schedules and notes thereto, which
have been filed as part of the Registration Statement and those included or
incorporated by reference in the Prospectus present fairly in all material
respects the financial position of the Company, its consolidated subsidiaries
and each Acquired Entity, as applicable, as of the date indicated and the
results of its operations, stockholders’ equity and cash flows of the Company,
and its consolidated subsidiaries and each such Acquired Entity, as applicable,
for the periods specified; said financial statements have been prepared in
conformity with U.S. generally accepted accounting principles (“GAAP”) applied
on a consistent basis or, if such entity is a foreign entity, such other
accounting principles applicable to such foreign entity, (except as may be
expressly stated in the related notes thereto) and comply with the requirements
of Regulation S-X promulgated by the Commission.  KPMG LLP, or such other
independent accounting firm that the Company may engage from time to time, whose
report is filed with the Commission as a part of the Registration Statement, is,
with respect to the Company and its subsidiaries, an independent accounting firm
as required by the Securities Act and the Regulations and have been registered
with the Public Company Accounting Oversight Board. The selected financial data
and the summary financial information included in the Prospectus present fairly
in all material respects the information shown therein and have been compiled on
a basis consistent with that of the audited and unaudited financial statements
included in the Registration Statement.  The pro forma financial statements and
the related notes thereto included in the Registration Statement and the
Prospectus present fairly in all material respects the information shown
therein, have been prepared in accordance with the Commission’s rules and
guidelines with respect to pro forma financial statements and have been properly
compiled on the bases described therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement or the
Prospectus, or incorporated by reference therein, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Securities
Exchange Act of 1934 (the “Exchange Act”) and Item 10 of Regulation S-K of the
Securities Act, to the extent applicable.

 

(h)         Reserved.

 

(i)            No Subsequent Material Events.  Since the respective dates as of
which information is given in the Registration Statement and the Prospectus,
except as may otherwise be stated in or contemplated by the Registration
Statement and the Prospectus, (a) there has not been any Material Adverse
Effect, (b) there have not been any material transactions entered into by the
Company except in the ordinary course of business, (c) there has not been any
material increase in the long-term indebtedness of the Company and (d) except
for regular distributions on the Common Stock paid in cash or reinvested in DRIP
Shares, there has been no distribution of any kind declared, paid or made by the
Company on any class of its capital stock.

 

(j)            Investment Company Act.  The Company is not, will not become by
virtue of the transactions contemplated by this Agreement and the application of
the net proceeds therefrom as contemplated in the Prospectus, and does not
intend to conduct its business so as to be, an “investment company” as that term
is defined in the Investment Company Act of 1940, as amended and the rules and
regulations thereunder, and it will exercise reasonable diligence to ensure that
it does not become an “investment company” within the meaning of the Investment
Company Act of 1940.

 

(k)          Authorization of Agreements.  This Agreement, the Dealer Manager
Agreement, the Selected

 

4

--------------------------------------------------------------------------------



 

Dealer Agreements and the Advisory Agreement between the Company, the Dealer
Manager, and the Advisor, as applicable, have been duly and validly authorized,
executed and delivered by the Company, the Dealer Manager, and the Advisor, as
applicable, and constitute valid, binding and enforceable agreements of the
Company, the Dealer Manager, and the Advisor, as applicable, except to the
extent that (i) enforceability may be limited by (x) the effect of bankruptcy,
insolvency or other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally; or (y) the effect of general principles
or equity; or (ii) the enforceability of the indemnity and/or contribution
provisions contained in the Dealer Manager Agreement, the Selected Dealer
Agreements, the Advisory Agreement, and Section 8 of this Agreement, as
applicable, may be limited under applicable securities laws and/or the Statement
of Policy Regarding Real Estate Investment Trusts, as reviewed and adopted by
membership of the North American Securities Administrators Association (the
“NASAA Guidelines”).

 

(l)            The Advisor.  The Advisor has been duly formed and validly exists
as a limited liability company in good standing under the laws of the State of
Delaware with full power and authority to conduct the business in which it is
engaged as described in the Prospectus.  The Advisor is duly qualified to do
business as a foreign limited liability company and is in good standing in each
other jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)       The Dealer Manager.  The Dealer Manager has been duly formed and
validly exists as a limited liability company in good standing under the laws of
the State of Colorado with full power and authority to conduct the business in
which it is engaged as described in the Prospectus.  The Dealer Manager is duly
qualified to do business as a foreign limited liability company and is in good
standing in each other jurisdiction in which it owns or leases property of a
nature, or transacts business of a type, that would make such qualification
necessary except where the failure to be so qualified or in good standing could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(n)         The Sponsor.  The Sponsor has been duly formed and validly exists as
a limited liability company in good standing under the laws of the State of
Delaware with full power and authority to conduct the business in which it is
engaged as described in the Prospectus.  The Sponsor is duly qualified to do
business as a foreign limited liability company and is in good standing in each
other jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(o)         Description of Agreements.  The Company is not a party to or bound
by any contract or other instrument of a character required to be described in
the Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.

 

(p)         Qualification as a Real Estate Investment Trust.  The Company
intends to satisfy the requirements of the Internal Revenue Code of 1986 as
amended (the “Code”) for qualification and taxation of the Company as a real
estate investment trust.  Commencing with its taxable year ended December 31,
2017, the Company has been organized in conformity with the requirements for
qualification as a real estate investment trust under the Code and its actual
and proposed method of operation as described in the Prospectus has enabled it
to continue to meet the requirements for qualification and taxation as a real
estate investment trust under the Code commencing with its taxable year ended
December 31, 2017.

 

(q)         Gramm-Leach-Bliley Act and USA Patriot Act.  The Company complies in
all material respects with applicable privacy provisions of the
Gramm-Leach-Bliley Act and applicable provisions of

 

5

--------------------------------------------------------------------------------



 

the USA Patriot Act.

 

(r)           Sales Material.  All advertising and supplemental sales literature
prepared or approved by the Company or any of its affiliates (whether designated
solely for broker-dealer use or otherwise) to be used or delivered by the
Company or any of its affiliates or Ameriprise in connection with the Offering
of the Shares will not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein, in light of the
circumstances under which they were made and when read in conjunction with the
Prospectus, not misleading.  Furthermore, all such advertising and supplemental
sales literature has, or will have, received all required regulatory approval,
which may include but is not limited to, the approval of the Commission, the
Financial Industry Regulatory Authority, Inc. (“FINRA”) and state securities
agencies, as applicable.  Any required consent and authorization has been
obtained for the use of any trademark or service mark in any sales literature or
advertising delivered by the Company to Ameriprise or approved by the Company
for use by Ameriprise and, to the Company’s knowledge, its use does not
constitute the unlicensed use of intellectual property.

 

(s)           Good Standing of Subsidiaries.  Each “significant subsidiary” of
the Company (as such term is defined in Rule 1-02 of Regulation S-X) and each
other entity in which the Company holds a direct or indirect ownership interest
that is material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.  Except as otherwise disclosed in
the Registration Statement, all of the issued and outstanding equity securities
of each such Subsidiary has been duly authorized and validly issued, is fully
paid and non-assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equity other than such Liens,
claims or equities that, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.  None of the outstanding shares
of capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any stockholder of such Subsidiary.  The only direct
subsidiaries of the Company as of the date of the Registration Statement or the
most recent post-effective amendment to the Registration Statement, as
applicable, are the subsidiaries listed on Exhibit 21 to the Registration
Statement or such post-effective amendment to the Registration Statement.

 

(t)            No Pending Action.    Except as disclosed in the Registration
Statement, there is no action, suit or proceeding pending, or, to the knowledge
of the Company, threatened or contemplated before or by any arbitrator, court or
other government body, domestic or foreign, against or affecting any Issuer
Entity or any respective subsidiary thereof which is required to be disclosed in
the Registration Statement (other than as disclosed therein), or which would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated by this
Agreement. The aggregate of all pending legal or governmental proceedings to
which any Issuer Entity or any respective subsidiary thereof is a party or of
which any of their respective properties or assets is the subject which are not
described in the Registration Statement, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect or materially adversely affect other properties or
assets of any Issuer Entity or any respective subsidiary thereof.

 

(u)         Possession of Intellectual Property.  The Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information,

 

6

--------------------------------------------------------------------------------



 

systems or procedures), trademarks, service marks, trade names or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(v)          Absence of Further Requirements.  No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations under this Agreement, the Dealer
Manager Agreement, the Selected Dealer Agreements, and the Advisory Agreement in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except for
such as are specifically set forth in this Agreement and for such as have been
already made or obtained under the Securities Act, the Exchange Act, the
rules of FINRA, including NASD rules, or as may be required under the securities
laws of the states and jurisdictions indicated in the Blue Sky Memorandum
(defined in Section 4(d) of this Agreement), as updated from time to time.

 

(w)       Possession of Licenses and Permits.  The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business now operated by them,  other than
filings as are required by the securities laws of certain jurisdictions in which
the Company intends to qualify the Shares for sale and such permits, licenses,
approvals, consents and other authorizations, the failure of which to possess,
would not reasonably be expected to have a Material Adverse Effect
(collectively, “Governmental Licenses”), and the Company and its subsidiaries
are in compliance in all material respects with the terms and conditions of all
such Governmental Licenses.  All of the Governmental Licenses are valid and in
full force and effect and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses.

 

(x)          Partnership Agreements.  Each of the partnership agreements,
declarations of trust or trust agreements, limited liability company agreements
(or other similar agreements) and, if applicable, joint venture agreements to
which the Company or any of its subsidiaries is a party has been duly
authorized, executed and delivered by the Company or the relevant subsidiary, as
the case may be, and constitutes the valid and binding agreement of the Company
or such subsidiary, as the case may be, enforceable in accordance with its
terms, except as (i) the enforcement thereof may be limited by (A) the effect of
bankruptcy, insolvency or other similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally or (B) the effect of general
principles of equity, or (ii) the enforcement of the indemnity and/or
contribution provisions contained in such agreements may be limited under
applicable securities laws and/or the NASAA Guidelines, and the execution,
delivery and performance of such agreements did not, at the time of execution
and delivery, and does not constitute a breach of or default under the charter
or bylaws, partnership agreement, declaration of trust or trust agreement, or
limited liability company agreement (or other similar agreement), as the case
may be, of the Company or any of its subsidiaries or any of the Agreements and
Instruments or any law, administrative regulation or administrative or court
order or decree.

 

(y)          Properties.  Except as otherwise disclosed in the Prospectus:
(i) the Company and its subsidiaries have good and insurable or good, valid and,
with respect to U.S. properties, insurable title

 

7

--------------------------------------------------------------------------------



 

(either in fee simple or pursuant to a valid leasehold interest) to all
properties and assets described in the Prospectus as being owned or leased, as
the case may be, by them and to all properties reflected in the Company’s most
recent consolidated financial statements included or incorporated by reference
in the Prospectus, and neither the Company nor any of its subsidiaries has
received notice of any claim that has been or may be asserted by anyone adverse
to the rights of the Company or any subsidiary with respect to any such
properties or assets (or any such lease) or affecting or questioning the rights
of the Company or any such subsidiary to the continued ownership, lease,
possession or occupancy of such property or assets, except for such claims that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (ii) there are no Liens, claims or restrictions on or
affecting the properties and assets of the Company or any of its subsidiaries
which would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (iii) no person or entity, including, without
limitation, any tenant under any of the leases pursuant to which the Company or
any of its subsidiaries leases (as lessor) any of its properties (whether
directly or indirectly through other partnerships, limited liability companies,
business trusts, joint ventures or otherwise) has an option or right of first
refusal or any other right to purchase any of such properties, except for such
options, rights of first refusal or other rights to purchase which, individually
or in the aggregate, are not expected to have a Material Adverse Effect; (iv) to
the Company’s knowledge, each of the properties of the Company or any of its
subsidiaries has access to public rights of way, either directly or through
easements (insured easements with respect to U.S. properties), except where the
failure to have such access would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (v) to the Company’s
knowledge, each of the properties of the Company or any of its subsidiaries is
served by all public utilities necessary for the current operations on such
property in sufficient quantities for such operations, except where the failure
to have such public utilities could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (vi) to the knowledge
of the Company, each of the properties of the Company or any of its subsidiaries
complies with all applicable codes and zoning and subdivision laws and
regulations, except for such failures to comply which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(vii) all of the leases under which the Company or any of its subsidiaries holds
or uses any real property or improvements or any equipment relating to such real
property or improvements are in full force and effect, except where the failure
to be in full force and effect could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries is in default in the payment of any amounts
due under any such leases or in any other default thereunder and the Company
knows of no event which, with the passage of time or the giving of notice or
both, could constitute a default under any such lease, except such defaults that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (viii) to the knowledge of the Company, there is no
pending or threatened condemnation, zoning change, or other proceeding or action
that could in any manner affect the size of, use of, improvements on,
construction on or access to the properties of the Company or any of its
subsidiaries, except such proceedings or actions that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (ix) neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any lessee of any of the real property or improvements of the
Company or any of its subsidiaries is in default in the payment of any amounts
due or in any other default under any of the leases pursuant to which the
Company or any of its subsidiaries leases (as lessor) any of its real property
or improvements (whether directly or indirectly through partnerships, limited
liability companies, joint ventures or otherwise), and the Company knows of no
event which, with the passage of time or the giving of notice or both, would
constitute such a default under any of such leases, except in each case such
defaults as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(z)            Insurance.  The Company and/or its subsidiaries have title
insurance on all U.S. real property and improvements described in the Prospectus
as being owned or leased under a ground lease, as the case may be, by them and
to all U.S. real property and improvements reflected in the Company’s most
recent

 

8

--------------------------------------------------------------------------------



 

consolidated financial statements included in the Prospectus in an amount at
least equal to the original purchase price paid to the sellers of such property,
except as otherwise disclosed in the Prospectus, and the Company or one of its
subsidiaries is entitled to all benefits of the insured thereunder.  With
respect to all non-U.S. real property described in the Prospectus as being owned
or leased by the Company’s subsidiaries, each such subsidiary has received a
title opinion or title certificate or other customary evidence of title
assurance, as appropriate for the respective jurisdiction, showing good and
indefeasible title to such properties in fee simple or valid leasehold estate or
its respective equivalent, as the case may be, vested in the applicable
subsidiary.  Each property described in the Prospectus is insured by special
form coverage hazard and casualty insurance carried by either the tenant or the
Company and its subsidiaries in amounts and on such terms as are customarily
carried by owners or lessors of properties similar to those owned by the Company
and its subsidiaries (in the markets in which the Company’s and subsidiaries’
respective properties are located), and the Company and its subsidiaries carry
comprehensive general liability insurance and such other insurance as is
customarily carried by owners of properties similar to those owned by the
Company and its subsidiaries in amounts and on such terms as are customarily
carried by owners  of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and its subsidiaries’
respective properties are located) and the Company or one of its subsidiaries is
named as an additional insured and/or loss payee, as applicable, on all policies
(except workers’ compensation) required under the leases for such properties.

 

(aa)  Environmental Matters.  Except as otherwise disclosed in the Prospectus:
(i) all real property and improvements owned or leased by the Company or any of
its subsidiaries, including, without limitation, the Environment (as defined
below) associated with such real property and improvements, is free of any
Contaminant (as defined below) in violation of applicable Environmental Laws (as
defined below)except for such violations that would not, individually or in the
aggregate,  reasonably be expected to have a Material Adverse Effect;
(ii) neither the Company, nor any of its subsidiaries has caused or suffered to
exist or occur any Release (as defined below) of any Contaminant into the
Environment in violation of any applicable Environmental Law, except for such
violations that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iii) neither the Company nor any of
its subsidiaries is aware of any notice from any governmental body claiming any
violation of any Environmental Laws or requiring or calling for any work,
repairs, construction, alterations, removal or remedial action or installation
by the Company or any of its subsidiaries on or in connection with such real
property or improvements, whether in connection with the presence of
asbestos-containing materials or mold in such properties or otherwise, except
for any violations that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, or any such work, repairs,
construction, alterations, removal or remedial action or installation, if
required or called for, which would not result in the incurrence of liabilities
by the Company, which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, nor is the Company aware of any
information which may serve as the basis for any such notice that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (iv) neither the Company nor any of its subsidiaries has caused
or suffered to exist or occur any environmental condition on any of the
properties or improvements of the Company or any of its subsidiaries that could
reasonably be expected to give rise to the imposition of any Lien under any
Environmental Laws except such Liens which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and (v) to
the Company’s knowledge, no real property or improvements owned or leased by the
Company or any of its subsidiaries is being used or has been used for
manufacturing or for any other operations that involve or involved the use,
handling, transportation, storage, treatment or disposal of any Contaminant,
where such operations require or required permits or are or were otherwise
regulated pursuant to the Environmental Laws and where such permits have not
been or were not obtained or such regulations are not being or were not complied
with, except in all instances where any failure to obtain a permit or comply
with any regulation would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------



 

“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos or asbestos-containing materials, PCBs, lead, pesticides or
regulated radioactive materials or any constituent of any such substance or
waste, as identified or regulated under any Environmental Law.  “Environmental
Laws” means the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. 6901, et seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Clean
Water Act, 33 U.S.C. 1251, et seq., the Toxic Substances Control Act, 15 U.S.C.
2601, et seq., the Occupational Safety and Health Act, 29 U.S.C. 651, et seq.,
and all other federal, state and local laws, ordinances, regulations, rules,
orders, decisions and permits, which are directed at the protection of human
health or the Environment.  “Environment” means any surface water, drinking
water, ground water, land surface, subsurface strata, river sediment, buildings,
structures, and ambient air.  “Release” means any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, or disposing of any Contaminant into the Environment, including,
without limitation, the abandonment or discard of barrels, containers, tanks or
other receptacles containing or previously containing any Contaminant or any
release, emission or discharge as those terms are defined or used in any
applicable Environmental Law.

 

(bb)  Registration Rights.  There are no persons, other than the Company, with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act, or included in the Offering contemplated hereby.

 

(cc)           Finders’ Fees.  Neither the Company nor any affiliate thereof has
received or is entitled to receive, directly or indirectly, a finder’s fee or
similar fee from any person other than that as described in the Prospectus in
connection with the acquisition, or the commitment for the acquisition, of the
Properties by the Company.

 

(dd)  Taxes.  The Company and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects.  The Company has paid or provided
for the payment of all taxes reflected on its tax returns and all assessments
received by the Company and each of its subsidiaries to the extent that such
taxes or assessments have become due, except where the Company is contesting
such assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of which to pay would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  There
are no audits, deficiencies or assessments pending against the Company or its
subsidiaries relating to income taxes, except where the Company is contesting
such audit, deficiency or assessments in good faith.

 

(ee)    Internal Controls.  The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f)  of the
Exchange Act ) that complies with the requirements of the Exchange Act and that
has been designed by  the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The
Company’s internal controls over financial reporting was effective as of
December 31, 2018 and the Company is not aware of any material weaknesses in its
internal control over financial reporting. Since the date of the latest audited
financial statements included or incorporated by reference in the Registration
Statement, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(ff)        Disclosure Controls and Procedures.  The Company maintains
disclosure controls and

 

10

--------------------------------------------------------------------------------



 

procedures (as such term is defined in Rule 13a-15(e)  under the Exchange Act)
that comply with the requirements of the Exchange Act; such disclosure controls
and procedures have been designed to ensure that material information relating
to the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective as of
June 30, 2019.

 

(gg)  Compliance with the Sarbanes-Oxley Act.  There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

 

(hh)  No Fiduciary Duty.  Each Issuer Entity acknowledges and agrees that
Ameriprise is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Shares (including in
connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, such Issuer Entity or any other
person.  Additionally, Ameriprise is not advising the Issuer Entities or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  Each of the Issuer Entities shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and Ameriprise shall have no responsibility or liability to the Issuer Entities
with respect thereto.  Any review by Ameriprise of the Issuer Entities, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Ameriprise and shall not be on
behalf of the Issuer Entities.

 

(ii)        Dealer Manager and Advisor Insurance.  Each of the Dealer Manager
and the Advisor are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged and which each of them deems
adequate.  All policies of insurance insuring the Dealer Manager and the Advisor
or each of their respective businesses, assets, employees, officers and
trustees, including their respective errors and omissions insurance policies,
are in full force and effect and the Dealer Manager and the Advisor are in
compliance with the terms of their respective policies in all material respects.
There are no claims by the Dealer Manager or the Advisor under any such policy
as to which any insurance company is denying liability or defending under a
reservation of rights clause. Neither the Dealer Manager nor the Advisor has
been refused any insurance coverage sought or applied for. Neither the Dealer
Manager nor the Advisor has reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
new insurance coverage to replace the existing insurance coverage in amounts and
on such terms as it deems necessary to continue its business at a cost that
would not have a material adverse effect on, or material adverse change in, the
general affairs, business, operations, condition (financial or otherwise) or
results of operations of the Dealer Manager and the Advisor, taken as a whole,
whether or not arising in the ordinary course of business, except as set forth
in or contemplated in the Registration Statement and the Prospectus and
provided, that, such insurance coverage is available to the Dealer Manager and
the Advisor on commercially reasonable terms.

 

(jj)        Financial Resources.  Each of the Dealer Manager and the Advisor has
the financial resources available to it that it deems necessary for the
performance of its respective services and obligations as contemplated in the
Registration Statement, the Prospectus and under this Agreement, the Dealer
Manager Agreement, and the Advisory Agreement.

 

(kk)    Transactions effectuated by the Advisor are executed in accordance with
its management’s general or specific authorization under the Advisory Agreement,
and access by the Advisor to the Company’s assets is permitted only in
accordance with its management’s general or specific authorization

 

11

--------------------------------------------------------------------------------



 

under the Advisory Agreement.

 

(ll)        Valuation: General.  The Company’s Board of Directors shall value
its shares consistent with FINRA requirements and this Section 2(ll), and shall
disclose such value in the Registration Statement, Form 10-K, Form 10-Q and/or
in a Form 8-K (collectively referred to as “SEC Disclosure Documents”) filed
with the Commission and in the Annual Report sent to investors in accordance
with regulatory requirements.

 

Appraised Value Methodology.  Consistent with its practice since June 30, 2018,
the Company shall provide a per share value based on the fair value of the
Company’s assets less liabilities under market conditions existing as of the
date of valuation, referred to as Net Asset Value (“NAV”), and assuming the
allocation of the resulting NAV among the Company’s common shareholders, to
arrive at a Net Asset Value Per Share (“Per Share NAV”).  Notwithstanding that
GAAP generally requires the fair value of real estate to reflect the price
received to sell an asset in an orderly transaction between market participants
at the measurement date and not on an ongoing basis, the NAV shall be determined
in a manner consistent with the methods and principles used to determine fair
value under GAAP, primarily as set forth in ASC 820, and the international
financial reporting standards of the International Accounting Standards Board
(as applicable), and consistent with the methodology used by the Company set
forth in Exhibit A to this Agreement and as disclosed further in the SEC
Disclosure Documents. The Board of Directors of the Company is responsible for
oversight of the valuation process. The Company also shall calculate the NAV
consistent with its Net Asset Value calculation and Valuation Procedures as
disclosed in the SEC Disclosure Documents (the “NAV Guidelines”).

 

Independent Valuation Firm.  The Company shall continue to use one or more
independent third-party firms (each an “Independent Valuation Firm” and
collectively, the “Independent Valuation Firms”), provided, however, the Company
will discuss in advance with and thereafter notify Ameriprise in writing prior
to the engagement of an Independent Valuation Firm that the Company has not
previously engaged.  However, for the avoidance of doubt, the engagement of any
Independent Valuation Firm shall be the sole responsibility of the Company and
the Company shall have the sole discretion to select any Independent Valuation
Firm to perform the valuation.

 

Independent Valuations.  The independent valuation by the Independent Valuation
Firm shall be determined on a monthly basis as described in the Prospectus and
consistent with the NAV Guidelines.

 

The Company shall obtain a new appraisal of each real property at least once
every calendar year, unless the property is bought or sold in the calendar
year.  The acquisition price of newly acquired properties will serve as the
appraised value for the year of acquisition and thereafter such properties will
be appraised at least once every year. All appraisals shall be conducted
utilizing recognized industry standards prescribed by the Uniform Standards of
Professional Appraisal Practice (“USPAP”) or the similar industry standard for
the country where the property appraisal is conducted, and the Independent
Valuation Firm will assign a discrete value for each such property pursuant to
the methodology set forth in Exhibit A. All appraisals shall be conducted by
appraisers possessing a Member Appraisal Institute (“MAI”) or similar
designation or, for international appraisals, a public certified expert for real
estate valuations, qualified to perform and oversee the appraisal work of the
scope and nature described on Exhibit A. All appraisals shall be conducted on
the basis of one or more of the discounted cash flow approach, the income
capitalization approach, the sales comparison approach, or the cost approach,
using whichever approaches and timing assumptions as are deemed the most
appropriate by the Independent Valuation Firm based on the highest and best use
of the properties being appraised, which method(s) shall be disclosed in the
Company’s SEC Disclosure Documents.

 

12

--------------------------------------------------------------------------------



 

Reports. For all valuations, the Company will obtain from the Independent
Valuation Firm a written report, which shall set forth a summary analysis of the
Independent Valuation Firm’s process and methodology undertaken in the
valuation, a description of the scope of the reviews performed and any
limitations thereto, the data and assumptions used for the review and the
applicable industry standards used for the valuation.

 

Upon the issuance of the Independent Valuation Firm’s report to the Company, as
part of Ameriprise’s on-going due diligence review of the Company, the Company
will immediately notify Ameriprise and thereafter, subject  to Ameriprise’s
execution and delivery to the Company and the Independent Valuation Firm of an
access and confidentiality agreement, substantially consistent with the form
attached hereto as Exhibit B,  provide Ameriprise with access to supporting
materials related to the Independent Valuation report, which includes, but may
not be limited to, the data and assumptions used for the review and the
appraisals of each of the real estate properties.

 

For the avoidance of doubt, the final determination of NAV and Per Share NAV
shall be the sole responsibility of the Company with the oversight of the Board
of Directors.   To the extent the valuation provided by the Independent
Valuation Firm is different from the valuation disclosed by the Company, the
Company will provide an explanation in its SEC Disclosure Documents.

 

In addition, immediately following the final determination and disclosure of the
NAV and Per Share NAV by the Company, the Company will send a copy of the
Independent Valuation Firm’s report to Ameriprise and schedule a reasonable
number of meetings or teleconferences with the Independent Valuation Firm so
that Ameriprise may perform its on-going due diligence review of Company.

 

Disclosure.   A valuation will be reported in the SEC Disclosure Documents filed
with the Commission and in the Annual Report sent to investors with sufficient
narrative disclosure to meet FINRA regulatory requirements and in a clear and
concise manner so as to be understood by the average investor.  In addition, if
the Company has knowledge of a material impairment or appreciation, or a
material other-than-temporary change in the value of any real property or real
estate-related asset which would result in a material change in the NAV or Per
Share NAV, then the Company shall consider such change prior to the issuance of
a valuation and shall otherwise file such SEC Disclosure Documents as required.

 

In addition to and in conjunction with the terms set forth in this
Section 2(ll), pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree that
the Company shall make specified disclosures as to the value of the Shares in
each annual report distributed to investors pursuant to Section 13(a) of the
Exchange Act, specifically: (i) a per share estimated value of the Shares,
developed in a manner reasonably designed to ensure it is reliable, in the
Company’s periodic reports filed pursuant to Section 13(a) or 15(d) of the
Exchange Act; (ii) an explanation of the method by which the value was
developed; and (iii) the date of the valuation.

 

In addition to and in conjunction with the terms set forth in this
Section 2(ll),  pursuant to FINRA Rule 2310(b)(5), the Issuer Entities agree
that the Company shall disclose in a periodic or current report filed pursuant
to Section 13(a) or 15(d) of the Exchange Act, within the time parameters set
forth in the Independent Valuations paragraph of Section 2(ll) hereof, and in
each annual report thereafter, a per share estimated value: (i) based on the
valuations of the assets and liabilities of the Company performed at least
annually by, or with the material assistance or confirmation of, a third-party
valuation expert or service; (ii) derived from a methodology that conforms to
standard industry practice; and (iii) accompanied by a written opinion or report
by the issuer, delivered at least annually, that explains the scope of the
review, the valuation methodology used and the basis for the reported value.

 

13

--------------------------------------------------------------------------------



 

Notwithstanding any agreements to the contrary, nothing shall preclude
Ameriprise from taking any action, such as suspending sales of any offering or
withholding disclosure of Per Share NAV on its account statements, on the basis
of the due diligence review of the valuation materials and the Independent
Valuation Firm’s report.  Following the Company’s disclosure of the valuation in
the SEC Disclosure Documents, and subject to the fair disclosure requirements of
Regulation FD and to the provisions of any non-disclosure agreement between
Ameriprise and the Independent Valuation Firm, nothing shall preclude Ameriprise
from providing the name of the Independent Valuation Firm and/or a summary of
its review to its clients and/or its financial advisors. In addition,
notwithstanding anything to the contrary in this Section 2(ll), the Company
acknowledges and agrees that it shall cooperate with, provide access to, and
afford sufficient time in advance for Ameriprise to conduct its on-going due
diligence review of the Company from the effective date of this Agreement
through the date of a merger, listing of its shares on an exchange or other
similar significant event.

 

Policies and Certification.  The Company has designed and implemented policies
reasonably designed to ensure compliance with this Section 2(ll), which are
discussed in the Prospectus.  If the Company materially changes such policies,
the Company shall promptly provide written notice to Ameriprise.  In addition,
the Company will briefly describe its valuation policies, including the role and
responsibilities of an Independent Valuation Firm, in its Form S-11, amendments
thereto or other offering materials filed with the Commission.

 

(mm)                      Disclosure of Funds from Operations and Modified Funds
from Operations.  The Company will include in each report on Form 10-K or
Form 10-Q filed with the Commission Funds From Operations using the definition
and protocols established by the National Association of Real Estate Investment
Trusts, and Modified Funds From Operations using the definition found in the
Institute for Portfolio Alternatives Practice Guideline 2010-01, each as amended
from time-to-time.   The Company has designed and implemented policies
reasonably designed to ensure compliance with this Section 2(mm), and will
provide Ameriprise with a copy of those policies.  In no event will the Company
materially change such policies without prior written notice to Ameriprise.

 

3.           Sale of Shares.

 

(a)         Purchase of Shares.  On the basis of the representations, warranties
and covenants herein contained, but subject to the terms and conditions herein
set forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRIP, each
in the manner described in the Registration Statement.  Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the Effective Term, to offer
and sell such number of Shares as contemplated by this Agreement at the price
stated in the Prospectus, as the same may be adjusted from time to time.

 

The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRIP (each such purchase hereinafter defined as an “Order”).

 

(i)                        Persons desiring to purchase Shares are required to
(i) deliver to Ameriprise a check or wire transfer for the amount of the total
investment, which will be at a per Share purchase price equal to the most
recently disclosed per Share offering price for Shares of that class disclosed
by the Company (subject to any discounts that may be described in the
Prospectus, or such other per share price as may be applicable pursuant to the
DRIP, or such other share price as disclosed from time to time in the

 

14

--------------------------------------------------------------------------------



 

Registration Statement or Prospectus) payable to Ameriprise, or (ii) authorize a
debit of such amount to the account such purchaser maintains with Ameriprise.

 

(ii)                        An order form as mutually agreed upon by Ameriprise
and the Company substantially similar to the form of subscription agreement
attached to the Prospectus (each an “Order Form”) must be completed and
submitted to the Company for all investors.  The Company and American Enterprise
Investment Services, Inc. (“AEIS”), an affiliate of Ameriprise, are parties to
that certain Alternative Investment Product Networking Services Agreement, dated
as of September 15, 2017 (the “AIP Networking Agreement”), pursuant to which the
broker-controlled accounts of Ameriprise’s customers that invest in the Company
will be processed and serviced.  The parties acknowledge that any receipt by
Ameriprise of payments for subscriptions for Shares shall be effected solely as
an administrative convenience, and such receipt of payments shall not be deemed
to constitute acceptance of Orders to purchase Shares or sales of Shares by the
Company.

 

All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise.  The Company will accept or reject
Orders on a monthly basis in accordance with the procedures described in the
“How to Subscribe” section of the Prospectus.  If the Company elects to reject
such Order, within 10 business days after such rejection, it will notify the
purchaser and Ameriprise of such fact and cause the return of such purchaser’s
funds submitted with such application.  If Ameriprise receives no notice of
rejection within the foregoing time limits, the Order shall be deemed accepted. 
Ameriprise agrees to make every reasonable effort to determine that the purchase
of Shares is a suitable and appropriate investment for each potential purchaser
of Shares based on information provided by such purchaser regarding, among other
things, such purchaser’s age, investment experience, financial situation and
investment objectives.  Ameriprise agrees to maintain copies of the Orders
received from investors and of the other information obtained from investors,
including the Order Forms, for a minimum of 6 years from the date of sale and
will make such information available to the Company upon request by the Company.

 

(b)         Closing Dates and Delivery of Shares.  In no event shall a sale of
Shares to an investor be completed until at least five business days after the
date the investor receives a copy of the Prospectus.  Orders shall be submitted
as contemplated by the AIP Networking Agreement, Section 5(j) of the Dealer
Manager Agreement and as otherwise set forth in this Agreement.  Shares will be
issued as described in the Prospectus.  Share issuance dates for purchases made
pursuant to the DRIP will be as set forth in the DRIP.

 

(c)          Dealers.  The Shares offered and sold under this Agreement shall be
offered and sold only by Ameriprise, a member in good standing of FINRA.  The
Issuer Entities and affiliates thereof agree to participate in Ameriprise’s
marketing efforts to the extent that Ameriprise may reasonably request and,
without limiting the generality of the foregoing, agree to visit Ameriprise’s
offices as Ameriprise may reasonably request.

 

(d)         Compensation.

 

In consideration for Ameriprise’s execution of this Agreement, and for the
performance of Ameriprise’s obligations hereunder, the Dealer Manager agrees to
pay or cause to be paid to Ameriprise a selling commission (the “Sales
Commission”) of two percent (2.0%) of the price of each Class T Share (except
for Class T Shares sold pursuant to the DRIP) sold by Ameriprise.

 

In addition to the Sales Commission, the Dealer Manager will receive, and the
Dealer Manager shall reallow to Ameriprise Financial, an annual distribution
(the “Distribution Fee”) of 1.0% of the

 

15

--------------------------------------------------------------------------------



 

NAV per Class T Share for Class T Shares purchased; provided however, that the
amount of the Distribution Fee to be reallowed to Ameriprise will not exceed a
total of 3.0% of gross proceeds per Class T Share.  The Distribution Fee will
accrue monthly and be paid monthly in arrears.  The Dealer Manager will reallow
the ongoing Distribution Fee to the selected dealer who initially sold the
Class T Shares to a stockholder or, if applicable, to a subsequent broker-dealer
of record of the Class T Shares so long as the subsequent broker-dealer is party
to a selected dealer agreement or other agreement with the Dealer Manager that
provides for such reallowance and such broker-dealer is in compliance with the
applicable terms of such selected dealer agreement or other agreement.

 

The Company expects the Dealer Manager to enter into Selected Dealer Agreements
with other broker-dealers that are members of FINRA, which the Company refers to
as “participating broker-dealers,” to sell the Shares. Except as provided in the
Selected Dealer Agreements, the Dealer Manager will reallow to the participating
broker-dealers all of the Sales Commissions attributable to such participating
broker-dealers.  The Company may also offer other discounts in connection with
certain other types of sales, as set forth in the “Plan Distribution” section of
the Prospectus. The net proceeds to the Company from such sales will not be
affected by any such discounts.

 

The Company and the Dealer Manager shall cease paying the Distribution Fee with
respect to Class T Shares when they are no longer outstanding, including a
result of a conversion to Class I Shares. Pursuant to the Prospectus, Class T
Shares held within a shareholder’s account shall automatically and without any
action on the part of the holder thereof convert into a number of Class I shares
at the conversion rate described in the Prospectus on the earlier of: (i) a
listing of any shares of the Company’s common stock on a national securities
exchange, (ii) the Company’s merger or consolidation with or into another
entity, or the sale or other disposition of all or substantially all of the
Company’s assets and (iii) the end of the month in which the Dealer Manager, in
conjunction with the Company’s transfer agent, determines that the total upfront
Sales Commissions, upfront dealer manager fees and ongoing distribution fees
paid with respect to all shares of such class held by such stockholder within
such account (including shares purchased through a distribution reinvestment
plan or received as stock dividends) equals or exceeds 8.5% of the aggregate
purchase price of all shares of such class held by such stockholder within such
account and purchased in a primary offering (i.e., an offering other than a
distribution reinvestment plan). In addition, after termination of a primary
offering registered under the Securities Act, each Class T Share (i) sold in
that primary offering, (ii) sold under a distribution reinvestment plan, and
(iii) received as a stock dividend with respect to such shares sold in such
primary offering or distribution reinvestment plan, shall automatically and
without any action on the part of the holder thereof convert into Class I Shares
at the conversion rate described in the Prospectus at the end of the month in
which the Company, with the assistance of the Dealer Manager, determines that
all underwriting compensation paid or incurred with respect to the primary
offering covered by that registration statement from all sources, determined
pursuant to the rules and guidance of FINRA, would be in excess of 10% of the
aggregate purchase price of all shares sold for the Company’s account through
that primary offering.

 

No payment of Sales Commissions or Distribution Fees will be made in respect of
Orders (or portions thereof) which are rejected by the Company.  As noted in
Section 3(a) above, Ameriprise shall transfer to the Transfer Agent the total
amount debited from such investor accounts for the purchase of Shares, net of
the Sales Commission payable to Ameriprise Financial.  Sales Commissions will be
payable only with respect to transactions lawful in the jurisdictions where they
occur.  Ameriprise affirms that the Dealer Manager’s liability for Sales
Commissions, Distribution Fees and any other amount payable from the Dealer
Manager to Ameriprise is limited solely to the amount of the Sales Commissions
and the Distribution Fees received by the Dealer Manager from the Company, and
Ameriprise hereby waives any and all rights to receive payment of Sales
Commissions, Distribution Fees and any other amount due to Ameriprise until such
time as the Dealer Manager has received  from the Company the

 

16

--------------------------------------------------------------------------------



 

Sales Commissions and the Distribution Fees from the sale of Shares by
Ameriprise.

 

No Sales Commissions or Distribution Fees shall be paid to Ameriprise for
purchases of Class I Shares. No Sales Commissions shall be paid to Ameriprise
for purchases made by an investor pursuant to the DRIP.

 

Except for offers and sales of Shares to the Company’s officers and directors
and their immediate family members, to officers and employees of the Advisor or
other affiliates and their immediate family members, to or through registered
investment advisers or a bank acting as a trustee or fiduciary, or through any
other arrangements described in the “Plan of Distribution” section of the
Prospectus, the Company represents that neither it nor any of its affiliates
have offered or sold any Shares pursuant to this Offering, and agrees that,
through the Termination Date, the Company will not offer or sell any Shares
(except for Shares offered pursuant to the DRIP) otherwise than through the
Dealer Manager as provided in the Dealer Manager Agreement, Ameriprise as herein
provided, and the selected dealers other than Ameriprise as provided in the
Selected Dealer Agreements, except pursuant to arrangements described in the
“Plan of Distribution” section of the Prospectus.

 

(e)          Calculation of Fees.    Ameriprise will have sole responsibility,
and Ameriprise’s records will provide the sole basis, for calculating fees for
which Ameriprise provides invoices under this Agreement.  However, the Issuer
Entities may provide records to assist Ameriprise in its calculations.

 

(f)            Finder’s Fee.  Neither the Company nor Ameriprise shall, directly
or indirectly, pay or award any finder’s fees, commissions or other compensation
to any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Shares; provided, however,
that normal Sales Commissions payable to a registered broker-dealer or other
properly licensed person for selling Shares shall not be prohibited hereby.

 

4.              Covenants.  Each Issuer Entity, jointly and severally, covenants
and agrees with Ameriprise that it will:

 

(a)         Commission Orders.  Use its best efforts to cause any post-effective
amendments to the Registration Statement to become effective as promptly as
possible and to maintain the effectiveness of the Registration Statement, and
will promptly notify Ameriprise and confirm the notice in writing if requested,
(i) when any post-effective amendment to the Registration Statement becomes
effective, (ii) of the issuance by the Commission or any state securities
authority of any jurisdiction of any stop order or of the initiation, or the
threatening (for which it has knowledge), of any proceedings for that purpose or
of the suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the institution or threatening (for which it has knowledge)
of any proceedings for any of such purposes, (iii) of the receipt of any
material comments from the Commission with respect to the Registration
Statement, the Company’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, or any other filings, (iv) of any request by the Commission for any
amendment to the Registration Statement as filed or any amendment or supplement
to the Prospectus or for additional information relating thereto and (v) if the
Registration Statement becomes unavailable for use in connection with the
Offering of the Shares for any reason.  Each of the Company and the Dealer
Manager will use its best efforts to prevent the issuance by the Commission of a
stop order or a suspension order and if the Commission shall enter a stop order
or suspension order at any time, each of the Company and the Dealer Manager will
use its best efforts to obtain the lifting of such order at the earliest
possible moment.  The Company shall not accept any order for Shares during the
effectiveness of any stop order or if the Registration Statement becomes
unavailable for use in connection with the Offering of the Shares for any
reason.

 

17

--------------------------------------------------------------------------------



 

(b)         Registration Statement.  Deliver to Ameriprise without charge
promptly after the Registration Statement and each amendment or supplement
thereto becomes effective, such number of copies of the Prospectus (as amended
or supplemented), the Registration Statement and supplements and amendments
thereto, if any (without exhibits), as Ameriprise may reasonably request. 
Unless Ameriprise is otherwise notified in writing by the Company; the Company
hereby consents to the use of the Prospectus or any amendment or supplement
thereto by Ameriprise both in connection with the Offering and for such period
of time thereafter as the Prospectus is required to be delivered in connection
therewith.

 

(c)          “Blue Sky” Qualifications.  Endeavor in good faith to seek and
maintain the approval of the Offering by FINRA, and to qualify the Shares for
offering and sale under the securities laws of all 50 states and the District of
Columbia and to maintain such qualification, except in those jurisdictions
Ameriprise may reasonably designate; provided, however, the Company shall not be
obligated to subject itself to taxation as a party doing business in any such
jurisdiction.  In each jurisdiction where such qualification shall be effected,
the Company will, unless Ameriprise agrees that such action is not at the time
necessary or advisable, file and make such statements or reports as are or may
reasonably be required by the laws of such jurisdiction.

 

(d)         “Blue Sky” Memorandum.  To furnish to Ameriprise, and Ameriprise may
be allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky Memorandum”),
prepared by counsel reasonably acceptable to Ameriprise (with the understanding
that Morrison & Foerster LLP shall so qualify), in customary form naming (i) the
jurisdictions in which the Shares have been qualified for sale under the
respective securities laws of such jurisdiction, (ii) the amount of Shares
available for sale in each such jurisdiction, and (iii) the expiration or
termination date(s) of the applicable registration or permit in each such
jurisdiction.  The Blue Sky Memorandum shall be promptly updated by counsel and
provided to Ameriprise from time to time to reflect changes and updates to the
jurisdictions in which the Shares have been qualified for sale. In each
jurisdiction where the Shares have been qualified, the Company will make and
file such statements and reports in each year as are or may be required by the
laws of such jurisdiction.

 

(e)          Amendments and Supplements.  If during the time when a Prospectus
is required to be delivered under the Securities Act, any event relating to the
Company shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements of the Securities Act or the Regulations, the
Company will forthwith notify an Ameriprise representative in the Ameriprise
legal department, further, the Company shall prepare and furnish without expense
to Ameriprise, a reasonable number of copies of an amendment or amendments of
the Registration Statement or the Prospectus, or a supplement or supplements to
the Prospectus which will amend or supplement the Registration Statement or
Prospectus so that as amended or supplemented it will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or to
make the Registration Statement or the Prospectus comply with such
requirements.  During the time when a Prospectus is required to be delivered
under the Securities Act, the Company shall comply in all material respects with
all requirements imposed upon it by the Securities Act, as from time to time in
force, including the undertaking contained in the Company’s Registration
Statement pursuant to Item 20.D of the Commission’s Industry Guide 5, so far as
necessary to permit the continuance of sales of the Shares in accordance with
the provisions hereof and the Prospectus.

 

(g)         Delivery of Periodic Filings.  The Company shall include with any
prospectus or “investor

 

18

--------------------------------------------------------------------------------



 

kit” delivered to Ameriprise for distribution to potential investors in
connection with the Offering a copy of the Company’s most recent Annual Report
on Form 10-K, a copy of the Company’s most recent Quarterly Report on Form 10-Q
filed with the Commission since such Annual Report on Form 10-K was filed and
any supplement to the Prospectus that contains the material information from
such reports or incorporates such reports by reference.

 

(h)         Periodic Financial Information.  Within one business day following
the date on which there shall be released to the general public interim
financial statement information related to the Company with respect to each of
the first three quarters of any fiscal year or preliminary financial statement
information with respect to any fiscal year, the Company shall furnish such
information to Ameriprise, confirmed in writing, and shall file such information
pursuant to the rules and regulations promulgated under the Securities Act or
the Exchange Act as required thereunder.

 

(i)            Audited Financial Information.  On the date on which there shall
be released to the general public financial information included in or derived
from the audited financial statements of the Company for the preceding fiscal
year, the Company shall furnish such information to Ameriprise, confirmed in
writing, and shall file such information pursuant to the rules and regulations
promulgated under the Securities Act or the Exchange Act as required thereunder.

 

(j)            Copies of Reports.  During the Offering, the Company will provide
(which may be by electronic delivery) Ameriprise with the following:

 

(i)                                     as soon as practicable after they have
been sent or made available by the Company to its stockholders or filed with the
Commission, a copy of each annual and interim financial or other report provided
to stockholders, excluding individual account statements sent to security
holders of the Company in the ordinary course;

 

(ii)                                  as soon as practicable, a copy of every
press release issued by the Company and every material news item and article in
respect of the Company or its affairs released by the Company; and

 

(iii)                                                    additional documents
and information with respect to the Company and its affairs as Ameriprise may
from time to time reasonably request.

 

Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investors and the documents incorporated by reference
therein) required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on the
website of the Securities and Exchange Commission or any other Internet or
intranet website, if any, to which Ameriprise has access; provided that the
Company shall notify Ameriprise of the posting of any such documents.

 

(k)          Sales Material.  The Company will deliver to Ameriprise from time
to time, all advertising and supplemental sales material (whether designated
solely for broker-dealer use or otherwise) proposed to be used or delivered in
connection with the Offering, prior to the use or delivery to third parties of
such material, and will not so use or deliver, in connection with the Offering,
any such material to Ameriprise’s customers or registered representatives
without Ameriprise’s prior written consent, which consent, in the case of
material required by law, rule or regulation of any regulatory body including
FINRA to be delivered, shall not be unreasonably withheld or delayed.  The
Company shall ensure that all advertising

 

19

--------------------------------------------------------------------------------



 

and supplemental sales literature used by Ameriprise will have received all
required regulatory approval, which may include but is not limited to, the
Commission, FINRA and state securities agencies, as applicable, prior to use by
Ameriprise.  For the avoidance of doubt, ordinary course communications with the
Company’s stockholders, including without limitation, the delivery of annual and
quarterly reports and financial information, dividend notices, reports of net
asset value and information regarding the tax treatment of distributions and
similar matters shall not be considered advertising and supplemental sales
material, unless the context otherwise requires.

 

(l)            Use of Proceeds.  The Company will apply the proceeds from the
sale of Shares substantially as set forth in the section of the Prospectus
entitled “Estimated Use of Proceeds” and operate the business of the Company in
all material respects in accordance with the descriptions of its business set
forth in the Prospectus.

 

(m)       Prospectus Delivery.  Within the time during which a prospectus
relating to the Shares is required to be delivered under the Securities Act, the
Company will comply with all requirements imposed upon it by the Securities Act,
as now and hereafter amended, and by the Rules and Regulations, as from time to
time in force, so far as necessary to permit the continuance of sales of or
dealings in the Shares as contemplated by the provisions hereof and the
Prospectus. The Dealer Manager confirms that it is familiar with Rule 15c2-8
under the Exchange Act, relating to the distribution of preliminary and final
prospectuses, and confirms that it has complied and will comply therewith in
connection with the Offering of Shares contemplated by this Agreement, to the
extent applicable.

 

(n)         Financial Statements.  The Company will make generally available to
its stockholders as soon as practicable, but not later than the Availability
Date, an earnings statement of the Company (in form complying with the
provisions of Rule 158 under the Securities Act) covering a period of 12 months
beginning after the Effective Date but not later than the first day of the
Company’s fiscal quarter next following the Effective Date.  For purposes of the
preceding sentence, “Availability Date” means the 45th day after the end of the
fourth fiscal quarter following the fiscal quarter that includes such Effective
Date, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter (or if either of such dates specified above is a day
the Commission is not open to receive filings, then the next such day that the
Commission is open to receive filings).

 

(n)         Compliance with Exchange Act.  The Company will comply with the
requirements of the Exchange Act relating to the Company’s obligation to file
and, as applicable, deliver to its stockholders periodic reports including
annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports
on Form 8-K.

 

(o)         Title to Property.  The Company (or any partnership or joint venture
holding title to a particular Property) will acquire good and marketable title
to each Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure to
possess any such license, permit, zoning exception or approval, consent or order
could not be reasonably likely to cause a Material Adverse Effect.

 

(p)         Licensing and Compliance.  The Company and the Dealer Manager
covenant that any persons employed or retained by them to provide sales support
or wholesaling services in support of

 

20

--------------------------------------------------------------------------------



 

Ameriprise or its clients shall be licensed in accordance with all applicable
laws, will comply with all applicable federal and state securities laws and
regulations, and will use only sales literature approved and authorized by the
Company and the Dealer Manager.

 

(q)         Reimbursement Policy.  The Company, the Dealer Manager and any
agents of either, including any of the Dealer Manager’s wholesalers, shall
comply in all material respects with (i) all applicable federal and state laws,
regulations and rules and the rules of any applicable self-regulatory
organization, including but not limited to, FINRA rules and interpretations
governing cash and non-cash compensation, (ii) Ameriprise’s policies governing
marketing fees, cash compensation and non-cash compensation as communicated in
writing to the Dealer Manager, with respect to cash and non-cash payments to
Ameriprise Financial and associated persons of Ameriprise Financial, and
(iii) Ameriprise’s wholesaler reimbursement policy as communicated in writing to
the Dealer Manager, as amended from time to time in Ameriprise’s sole
discretion; provided that such policies comply with the rules and regulations of
FINRA and the Dealer Manager is notified in writing of any changes to such
policies.

 

(r)         Trade Names and Trademarks.  No Issuer Entity may use any company
name, trade name, trademark or service mark or logo of Ameriprise or any person
or entity controlling, controlled by, or under common control with Ameriprise
without Ameriprise’s prior written consent.

 

5.              Covenants of Ameriprise.  Ameriprise covenants and agrees with
the Company as follows:

 

(a)         Prospectus Delivery.  Ameriprise confirms that it is familiar with
Rule 15c2-8 under the Exchange Act and with Section III.E.1 of the NASAA
Guidelines, relating to the distribution of preliminary and final prospectuses,
and confirms that it has complied and will comply therewith in connection with
the Offering of the Shares contemplated by this Agreement, to the extent
applicable.

 

(b)         Accuracy of Information.  No information supplied by Ameriprise
specifically for use in the Registration Statement will contain any untrue
statements of a material fact or omit to state any material fact necessary to
make such information not misleading.

 

(c)          No Additional Information.  Ameriprise will not give any
information or make any representation in connection with the Offering of the
Shares other than that contained in the Prospectus, the Registration Statement,
and any of the Company’s other filings under the Securities Act or the Exchange
Act which are incorporated by reference into the Prospectus or filed as a
supplement to the Prospectus or advertising and supplemental sales material
contemplated by this Agreement and approved by the Company.

 

(d)         Sale of Shares.  Ameriprise shall solicit purchasers of the Shares
only in the jurisdictions in which Ameriprise has been advised by the Company
(including pursuant to the Blue Sky Memorandum, and any updates thereto,
delivered to Ameriprise pursuant to Section 4(d)) that such solicitations can be
made and in which Ameriprise is qualified to so act.

 

6.              Payment of Expenses.

 

(a)         Expenses.  Whether or not the transactions contemplated in this
Agreement are consummated or if this Agreement is terminated, the Company, the
Dealer Manager and/or the Advisor, as designated in the Prospectus, will pay or
cause to be paid, in addition to the compensation described in
Section 3(d) (which Ameriprise may retain up to the point of termination unless
this agreement is terminated without any Shares being sold, in which case no
such compensation shall be paid), all fees and expenses incurred in connection
with the formation, qualification and registration of the Company and in
marketing, distributing and processing the Shares under applicable Federal and
state law, and any other fees and

 

21

--------------------------------------------------------------------------------



 

expenses actually incurred and directly related to the Offering and the
Company’s other obligations under this Agreement, including such fees and
expenses as: (i) the preparing, printing, filing and delivering of the
Registration Statement (as originally filed and all amendments thereto) and of
the Prospectus and any amendments thereof or supplements thereto and the
preparing and printing of this Agreement and Order Forms, including the cost of
all copies thereof and any financial statements or exhibits relating to the
foregoing supplied to Ameriprise in quantities reasonably requested by
Ameriprise; (ii) the preparing and printing of the subscription material and
related documents and the filing and/or recording of such certified certificates
or other documents necessary to comply with the laws of the State of Maryland
for the formation of a corporation and thereafter for the continued good
standing of the Company; (iii) the issuance and delivery of the Shares,
including any transfer or other taxes payable thereon; (iv) the qualification or
registration of the Shares under state securities or “blue sky” laws; (v) the
filing fees payable to the Commission and to FINRA; (vi) the preparation and
printing of advertising material in connection with and relating to the
Offering, including the cost of all sales literature and investor and
broker-dealer sales and information meetings; (vii) the cost and expenses of
counsel and accountants of the Company; (viii) subject to Section 6(d), and as
mutually agreed upon, Ameriprise’s costs of the facilitation of the marketing of
the Shares and the ownership of such Shares by Ameriprise’s customers, including
fees to attend Company-sponsored conferences; and (ix) any other expenses of
issuance and distribution of the Shares.

 

(b)         Ad Hoc Requests.  From time to time, the Issuer Entities may make
requests that can reasonably be regarded as being related to but separate from
the services contemplated by this Agreement (the “Services”) or that otherwise
fall outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”).  Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Ameriprise
to implement information technology modifications, participate in or respond to
audits, inspections or compliance reviews, or respond to or comply with document
requests.  To the extent that Ameriprise’s compliance with an Ad Hoc Request
would cause Ameriprise to incur additional material expenses, the Company and
Ameriprise will mutually agree as to the payment of such expenses between the
parties (the “Ad Hoc Expenses”).  Ameriprise reserves the right to refuse to
comply with an Ad Hoc Request if the parties are unable to reach an agreement on
payment of reasonable expenses unless payment of such expenses would violate
FINRA rules and provided that consent to an agreement has not been unreasonably
withheld; it being understood that consent shall not be deemed to be
unreasonably withheld if the payment for such Ad Hoc Requests, individually or
when aggregated with other amounts to be paid to Ameriprise  pursuant to this
Agreement, would violate FINRA rules.  Payment for Ad Hoc Requests will be
separate from and above the payments for the Services but shall be included as
applicable, when calculating total compensation paid to Ameriprise for purposes
of the limitations described in Section 6(d) hereof.

 

(c)          Calculation of Expenses.  Ameriprise will have the sole
responsibility, and their records will provide the sole basis for calculating
expenses (including, but not limited to, wholesaler reimbursements, conference
fees and the fees addressed in Section 6(a) and (b) of this Agreement) for which
Ameriprise provides invoices under this Agreement.  However, the Issuer Entities
may provide records to assist Ameriprise in their calculations, as applicable.

 

(d)         Limitations.  The Issuer Entities and Ameriprise Financial
acknowledge that the Issuer Entities and AEIS, an affiliate of Ameriprise
Financial, are parties to that certain Cost Reimbursement Agreement, dated as of
the date hereof, (the “Cost Reimbursement Agreement”), pursuant to which the
parties have agreed to certain cost reimbursement services and cost
reimbursement compensation. The Issuer Entities and Ameriprise acknowledge and
agree that the total compensation paid to Ameriprise and AEIS by the Issuer
Entities in connection with the Offering pursuant hereto and the Cost
Reimbursement Agreement shall not exceed the limitations prescribed by FINRA,
including the 10% limitation prescribed by FINRA Rule 2310 on compensation of
participating broker-dealers, which is calculated with respect to

 

22

--------------------------------------------------------------------------------



 

the gross proceeds from sales of Shares (except for Shares sold pursuant to the
DRIP). The Company, the Dealer Manager and Ameriprise agree to monitor the
payment of all fees and expense reimbursements to assure that FINRA limitations
are not exceeded. Accordingly, if at any time during the term of the Offering,
the Company determines in good faith that any payment to Ameriprise pursuant to
this Agreement and/or any payment to AEIS pursuant to the Cost Reimbursement
Agreement could result in a violation of the applicable FINRA regulations, the
Company or the Dealer Manager shall promptly notify Ameriprise, and the Company,
the Dealer Manager and Ameriprise agree to cooperate with each other to
implement such measures as they determine are necessary to ensure continued
compliance with applicable FINRA regulations. For the avoidance of doubt, if the
Company or the Dealer Manager determines in good faith that any payment to
Ameriprise pursuant to this Agreement could result in a violation of the
applicable FINRA regulations and there is a dispute as to whether Ameriprise
will return such payment to the Company or the Dealer Manager in order to ensure
continued compliance with applicable FINRA regulations, then Ameriprise agrees
that Ameriprise shall return such payment or payments necessary to ensure
continued compliance with applicable FINRA regulations. However, nothing in this
Agreement shall relieve Ameriprise of its obligations to comply with FINRA
Rule 2310.

 

7.              Conditions of Ameriprise’s Obligations.  Ameriprise’s
obligations hereunder shall be subject to the continued accuracy throughout the
Effective Term of the representations, warranties and agreements of the Company,
to the performance by the Company of its obligations hereunder and to the
following terms and conditions:

 

(a)         Effectiveness of Registration Statement.  The Registration Statement
shall have initially become effective not later than 5:30 P.M., Eastern time, on
the date of this Agreement and, at any time during the term of this Agreement,
no stop order shall have been issued or proceedings therefor initiated or
threatened by the Commission; and all requests for additional information on the
part of the Commission and state securities administrators shall have been
complied with and no stop order or similar order shall have been issued or
proceedings therefor initiated or threatened by any state securities authority
in any jurisdiction in which the Company intends to offer Shares.

 

(b)         Closings.  The Company, the Advisor and the Dealer Manager will
deliver or cause to be delivered to Ameriprise (or to AEIS as directed by
Ameriprise), as a condition of Ameriprise’s obligations hereunder, those
documents as described in this Section 7 as of the date hereof and, as
applicable, on or before the fifth business day following the date that each
post-effective amendment to the Registration Statement is filed by the Company
prior to the earlier of the termination of the primary offering of up to
$2,000,000,000 in Class T, Class W, and Class I shares of Common Stock pursuant
to the Registration Statement (the “Primary Offering”) or the termination of
this Agreement shall have been declared effective by the Commission (each such
date, a “Documented Closing Date”); provided that if a Documented Closing Date
has not occurred within ninety (90) days of the previous Documented Closing
Date, the 90th day following the previous Documented Closing Date shall be
deemed to be a Documented Closing Date through the termination of the Primary
Offering, and also provided, further, that the earlier to occur of the date on
which (i) the Company terminates the Primary Offering or (ii) this Agreement is
otherwise terminated by any party shall also be  deemed to be a Documented
Closing Date, and the Company, the Advisor and the Dealer Manager will deliver
or cause to be delivered to Ameriprise (or to AEIS as directed by Ameriprise),
those documents as described in Section 7 on or before the tenth business day
following such date.

 

(c)          Opinions of Counsel.  Ameriprise and AEIS shall receive the
favorable opinion of Morrison & Foerster LLP, counsel for the Company, the
Dealer Manager and the Advisor, dated as of the date hereof or as of each
Documented Closing Date, as applicable, addressed to Ameriprise and AEIS
substantially in a form reasonably satisfactory to Ameriprise.   Ameriprise and
AEIS shall receive the favorable opinion of Ballard Spahr LLP, Maryland counsel
for the Company, dated as of the date hereof

 

23

--------------------------------------------------------------------------------



 

or as of each Documented Closing Date, as applicable, addressed to Ameriprise
and AEIS substantially in a form reasonably satisfactory to Ameriprise.

 

(d)         Accountant’s Letter.  On the date hereof, Ameriprise and AEIS shall
have received from KPMG LLP or such other independent accounting firm that the
Company may engage from time to time, a comfort letter, in form and substance
reasonably satisfactory to Ameriprise and AEIS in all material respects.

 

(e)          Update of Accountant’s Letter.  Ameriprise and AEIS shall receive
from KPMG LLP or such other independent accounting firm that the Company may
engage from time to time, on each Documented Closing Date, a comfort letter, in
form and substance reasonably satisfactory to Ameriprise and AEIS in all
material respects, provided that (i) the specified procedures date referred to
in such comfort letter shall be a date not more than five days prior to each
such Documented Closing Date, (ii) such comfort letter shall cover the
Registration Statement and Prospectus (including all documents incorporated by
reference therein, as amended and supplemented through the date of the latest
post-effective amendment that triggers such Documented Closing Date (the
“Current Filing”), and (iii) if financial statements or financial information of
any other entity are included in the Current Filing, the comfort letter to be
received by Ameriprise and AEIS shall also cover such financial statements or
financial information.

 

(f)            Stop Orders.  On the Effective Date and during the Effective Term
no order suspending the sale of the Shares in any jurisdiction nor any stop
order issued by the Commission shall have been issued, and on the Effective Date
and during the Effective Term no proceedings relating to any such suspension or
stop orders shall have been instituted, or to the knowledge of the Company,
shall be contemplated.

 

(g)         “Blue Sky” Memorandum.  On or before the date hereof, and on each
Documented Closing Date, Ameriprise and AEIS shall have received the Blue Sky
Memorandum described in Section 4(d) above.

 

(h)         Information Concerning the Advisor.  On the date hereof and as of
each Documented Closing Date, Ameriprise and AEIS shall receive a letter dated
as of such date from the Advisor, confirming that: (1) the Advisory Agreement
has been duly and validly authorized, executed and delivered by the Advisor and
constitutes a valid agreement of the Advisor enforceable in accordance with its
terms; (2) the execution and delivery of the Advisory Agreement, the
consummation of the transactions therein contemplated and compliance with the
terms of the Advisory Agreement by the Advisor will not conflict with or
constitute a default under its limited liability company agreement or any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Advisor is a party, or a violation of any law, order, rule or
regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Advisor, or any of its property, except for such conflicts, defaults or
violations that would not reasonably be expected to have a Material Adverse
Effect; (3) no consent, approval, authorization or order of any court or other
governmental agency or body has been or is required for the performance of the
Advisory Agreement by the Advisor, or for the consummation of the transactions
contemplated thereby, other than those that have been already made or obtained;
and (4) the Advisor is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware and is duly
qualified to do business as a foreign limited liability company in each other
jurisdiction in which the nature of its business would make such qualification
necessary and the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.

 

(i)                                    Confirmation.  As of the date hereof and
at each Documented Closing Date, as the case may be:

 

i.                                          the representations and warranties
of each of the Issuer Entities in the

 

24

--------------------------------------------------------------------------------



 

Agreement shall be true and correct with the same effect as if made on the date
hereof or the Documented Closing Date, as the case may be, and each of the
Issuer Entities have performed all covenants or conditions on their part to be
performed or satisfied at or prior to the date hereof or respective Documented
Closing Date;

 

ii.                                       the Registration Statement (and any
amendments or supplements thereto and any documents incorporated by reference
therein) does not include any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Prospectus (and any amendments or
supplements thereto and any documents incorporated by reference therein) does
not include any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

iii.                                    except as set forth in the Prospectus,
there shall have been no material adverse change in the business, properties,
prospects or condition (financial or otherwise) of the Company subsequent to the
date of the latest balance sheets provided in the Registration Statement and the
Prospectus; and

 

iv.                                   since the date hereof, no event has
occurred which should have been set forth in an amendment or supplement to the
Prospectus in order to cause such Prospectus not to contain an untrue statement
of material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, but which has not been so set forth.

 

Ameriprise shall receive a certificate dated the date hereof and each Documented
Closing Date, as the case may be, confirming the above.

 

If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise’s obligations
hereunder and thereunder may be canceled by Ameriprise by notifying the Company
of such cancellation in writing or by telecopy at any time, and any such
cancellation or termination shall be without liability of any party to any other
party except as otherwise provided in Sections 3(d), 6, 8, 9 and 10 of this
Agreement.  All certificates, letters and other documents referred to in this
Agreement will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Ameriprise and Ameriprise’s
counsel.  The Company will furnish Ameriprise with conformed copies of such
certificates, letters and other documents as Ameriprise shall reasonably
request.

 

(j)                                    Information on Share Classes.  The Issuer
Entities shall provide Ameriprise with an update at such time as the total Sales
Commissions, dealer manager fees and Distribution Fees for the sale and
servicing of Shares reach their cap, as described in the Prospectus. The Issuer
Entities shall make a report available to Ameriprise with such information upon
written request throughout the Offering.

 

8.                 Indemnification.

 

(a)         Indemnification by the Issuer Entities. Each Issuer Entity, jointly
and severally, agrees to indemnify, defend and hold harmless Ameriprise and each
person, if any, who controls Ameriprise within the meaning of Section 15 of the
Securities Act, and any of their respective officers, directors, employees

 

25

--------------------------------------------------------------------------------



 

and agents from and against any and all loss, liability, claim, damage and
expense whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing for, defending against or
settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:

 

(i)                                     any untrue or alleged untrue statement
of a material fact contained: (i) in the Registration Statement (or any
amendment thereto) or in the Prospectus (as from time to time amended or
supplemented) or any related preliminary prospectus; (ii) in any application or
other document (in this Section 8 collectively called “application”) executed by
an Issuer Entity or based upon information furnished by an Issuer Entity and
filed in any jurisdiction in order to qualify the Shares under the securities
laws thereof, or in any amendment or supplement thereto; or (iii) in the
Company’s periodic reports such as Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q and current reports on Form 8-K; provided however that no
Issuer Entity shall be liable in any such case to the extent any such statement
or omission was made in reliance upon and in conformity with written information
furnished to an Issuer Entity by Ameriprise expressly for use in the
Registration Statement or related preliminary prospectus or Prospectus or any
amendment or supplement thereof or in any of such applications or in any such
sales as the case may be;

 

(ii)                                  the omission or alleged omission from
(i) the Registration Statement (or any amendment thereto) or in the Prospectus
(as from time to time amended or supplemented); (ii) any applications; or
(iii) the Company’s periodic reports such as Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and current reports on Form 8-K, of a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances under which they were made not misleading;
provided however that no Issuer Entity shall be liable in any such case to the
extent any such statement or omission was made in reliance upon and in
conformity with written information furnished to the Company by Ameriprise
expressly for use in the Registration Statement or related preliminary
prospectus or Prospectus or any amendment or supplement thereof or in any of
such applications or in any such sales as the case may be;

 

(iii)                               any untrue statement of a material fact or
alleged untrue statement of a material fact contained in any supplemental sales
material (whether designated for broker-dealer use or otherwise) approved by the
Company for use by Ameriprise or any omission or alleged omission to state
therein a material fact required to be stated or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when read in conjunction with the Prospectus delivered therewith not misleading;

 

(iv)                              any communication regarding the valuation of
the Shares provided by or on behalf of the Company; and

 

(v)                                 the breach by any Issuer Entity or any
employee or agent acting on their behalf, of any of the representations,
warranties, covenants, terms and conditions of this Agreement.

 

Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Ameriprise  or each person, if any, who controls Ameriprise within the meaning
of Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents or its officers, directors or control persons,
pursuant to Section 8(a) shall be permitted under this Agreement for, or arising
out of, an alleged

 

26

--------------------------------------------------------------------------------



 

violation of federal or state securities laws, unless one or more of the
following conditions are met: (1) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (2) such claims have been dismissed with prejudice on the
merits by a court of competent jurisdiction as to the particular indemnitee; or
(3) a court of competent jurisdiction approves a settlement of the claims
against the indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Commission and of the
published position of any state securities regulatory authority in which the
securities were offered or sold as to indemnification for violations of
securities laws.

 

(b)         Indemnification by Ameriprise.  Subject to the conditions set forth
below, Ameriprise  agrees to indemnify, defend and hold harmless each Issuer
Entity, each of their directors and trustees, those of its officers who have
signed the Registration Statement and each other person, if any, who controls an
Issuer Entity within the meaning of Section 15 of the Securities Act to the same
extent as the foregoing indemnity from an Issuer Entity contained in subsections
(a)(i) and (a)(ii) of this Section, as incurred, but only with respect to an
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact in the Registration Statement (as from
time to time amended or supplemented) or Prospectus, or any related preliminary
prospectus, or any application made in reliance upon or, in conformity with,
written information furnished by Ameriprise expressly for use in such
Registration Statement or Prospectus or any amendment or supplement thereto, or
in any related preliminary prospectus or in any of such applications.

 

(c)          Procedure for Making Claims.  Each indemnified party shall give
prompt notice to each indemnifying party of any claim or action (including any
governmental investigation) commenced against it in respect of which indemnity
may be sought hereunder, but failure to so notify any indemnifying party shall
not relieve it from any liability that it may have hereunder, except to the
extent it has been materially prejudiced by such failure, and in any event shall
not relieve it from any liability which it may have otherwise than on account of
this indemnity agreement.  The indemnifying party, jointly with any other
indemnifying parties receiving such notice, shall assume the defense of such
action with counsel chosen by it and reasonably satisfactory to the indemnified
parties defendant in such action, unless such indemnified parties reasonably
object to such assumption on the ground that there may be legal defenses
available to them which are different from or in addition to those available to
such indemnifying party.  Any indemnified party shall have the right to employ a
separate counsel in any such action and to participate in the defense thereof
but the fees and expenses of such counsel shall be borne by such party unless
such party has objected in accordance with the preceding sentence, in which
event such commercially reasonable fees and expenses shall be borne by the
indemnifying parties.  Except as set forth in the preceding sentence, if an
indemnifying party assumes the defense of such action, the indemnifying party
shall not be liable for any fees and expenses of separate counsel for the
indemnified parties incurred thereafter in connection with such action.  In no
event shall the indemnifying parties be liable for the commercially reasonable
fees and expenses of more than one counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.

 

The indemnity agreements contained in this Section 8 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive any termination of this Agreement.  An indemnifying
party shall not be liable to an indemnified party on account of any settlement,
compromise or consent to the entry of judgment of any claim or action effected
without the consent of such indemnifying party.  The Company agrees promptly to
notify Ameriprise of the commencement of any litigation or proceedings against
the Company in connection with the issue and sale of the Shares or in connection
with the Registration Statement or Prospectus.

 

27

--------------------------------------------------------------------------------



 

(d)                                 Contribution.  Subject to the limitations
and exceptions set forth in Section 8(a) hereof and in order to provide for just
and equitable contribution where the indemnification provided for in this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, liabilities,
claims, damages or expenses (or actions in respect thereof) referred to therein
(collectively, “Losses”), except by reason of the terms thereof, the Issuer
Entities on the one hand and Ameriprise on the other shall contribute to the
amount paid or payable by such indemnified party as a result of such Losses (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by each of the Issuer Entities, on the one hand, and
Ameriprise on the other hand, from the Offering based on the public offering
price of the Shares sold and the Sales Commissions, Distribution Fees and Cost
Reimbursement Compensation (as such term is defined in the Cost Reimbursement
Agreement) received by Ameriprise and/or AEIS with respect to such Shares sold. 
If, however, the allocation provided by the immediately preceding sentence is
not permitted by applicable law, then each applicable indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits referred to above but also the relative
fault of the Issuer Entities, on the one hand and Ameriprise on the other in
connection with the statements or omissions which resulted in such Losses (or
actions in respect thereof), as well as any other relevant equitable
considerations.  The relative benefits received by the Issuer Entities, on the
one hand and Ameriprise on the other shall be deemed to be in the same
proportion as (a) the sum of (i) the aggregate net compensation retained by the
Issuer Entities and their affiliates for the purchase of Shares sold by
Ameriprise  and (ii) total proceeds from the Offering (net of Sales Commissions,
Distribution Fees and Cost Reimbursement Compensation paid to Ameriprise and/or
AEIS but before deducting expenses) received by the Company from the sale of
Shares by Ameriprise bears to (b) the Sales Commissions, Distribution Fees and
Cost Reimbursement Compensation retained by Ameriprise and/or AEIS.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission to
state a material fact relates to information supplied by an Issuer Entity, on
the one hand or Ameriprise on the other.  The Company agrees with Ameriprise
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation, or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d).  The amount paid or payable by an indemnified
party as a result of the Losses referred to above in this subsection (d) shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), Ameriprise
shall not be required to contribute any amount in excess of the amount by which
the total price at which the Shares subscribed for through Ameriprise were
offered to the subscribers exceeds the amount of any damages which Ameriprise
has otherwise been required to pay by reason of any such untrue or alleged
untrue statement or omission or alleged omission.  Further, in no event shall
the amount of Ameriprise’s contribution to the liability exceed the aggregate
Sales Commissions, Distribution Fees, Cost Reimbursement Compensation and any
other compensation retained by Ameriprise and/or AEIS from the proceeds of the
Offering.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act or Section 10(b) of the Exchange Act, as
amended) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.  For purposes of this Section, any person
that controls Ameriprise within the meaning of Section 15 of the Securities Act
shall have the same right to contribution as Ameriprise, and each person who
controls the Company within the meaning of Section 15 of the Securities Act
shall have the same right to contribution as the Company.

 

9.              Representations and Agreements to Survive.  All representations
and warranties contained in this Agreement or in certificates and all agreements
contained in Sections 3(d), 6, 8, 9, 10 and 17 of this Agreement shall remain
operative and in full force and effect regardless of any investigation made by
any party, and shall survive the termination of this Agreement.

 

28

--------------------------------------------------------------------------------



 

10.       Effective Date, Term and Termination of this Agreement.

 

(a)         This Agreement shall become effective as of the date it is executed
by all parties hereto.  After this Agreement becomes effective, any party may
terminate it at any time for any reason by giving two days’ prior written notice
to the other parties.  Ameriprise will suspend or terminate the offer and sale
of Shares as soon as practicable after being requested to do so by the Company
or the Dealer Manager at any time.

 

(b)         Additionally, Ameriprise shall have the right to terminate this
Agreement at any time during the Effective Term without liability of any party
to any other party except as provided in Section 10(c) hereof if: (i) any
representations or warranties of  any Issuer Entity hereunder shall be found to
have been incorrect in any material respect; or (ii) any Issuer Entity shall
fail, refuse or be unable to perform any condition of its obligations hereunder,
or (iii) the Prospectus shall have been amended or supplemented in any material
respect despite Ameriprise’s objection to such amendment or supplement, or
(iv) the United States shall have become involved in a war or major hostilities
or a material escalation of hostilities or acts of terrorism involving the
United States or other national or international calamity or crisis as to make
it, in the good faith judgment of Ameriprise, impracticable or inadvisable to
proceed with its participation in the offering and sale of the Shares; or (v) a
banking moratorium shall have been declared by a state or federal authority or
person; or (vi) the Company shall have sustained a material or substantial loss
by fire, flood, accident, hurricane, earthquake, theft, sabotage or other
calamity or malicious act which, whether or not said loss shall have been
insured, will in Ameriprise’s good faith opinion make it inadvisable to proceed
with the offering and sale of the Shares; or (vii) there shall have been,
subsequent to the dates information is given in the Registration Statement and
the Prospectus, such change in the business, properties, affairs, condition
(financial or otherwise) or prospects of the Company whether or not in the
ordinary course of business or in the condition of securities markets generally
as in Ameriprise’s good faith judgment would make it inadvisable to proceed with
the offering and sale of the Shares, or which would materially adversely affect
the operations of the Company.

 

(c)          In the event this Agreement is terminated by any party pursuant to
Sections 10(a) or 10(b) hereof, the Company shall pay all expenses of the
Offering as required by Section 6 hereof and no party will have any additional
liability to any other party except for any liability which may exist under
Sections 3(d) and 8 hereof.  Following the termination of the Offering, in no
event will the Company be liable to reimburse Ameriprise for expenses other than
as set forth in the previous sentence and Ameriprise’s actual and reasonable
out-of-pocket expenses incurred following the termination of the Offering,
including, without limitation, the cost of data transmissions and other related
client transmissions.

 

(d)         If Ameriprise elects to terminate this Agreement as provided in this
Section 10, Ameriprise shall notify the Company promptly by telephone or
facsimile with confirmation by letter.  If the Company elects to terminate this
Agreement as provided in this Section 10, the Company shall notify Ameriprise
promptly by telephone or facsimile with confirmation by letter.

 

11.       Notices.

 

(a)         All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and if sent to an Issuer Entity shall
be mailed, personally delivered or delivered by email, to Black Creek Industrial
REIT IV Inc., 518 Seventeenth Street, 17th Floor, Denver, Colorado 80202,
Attention: Joshua J. Widoff, Managing Director, Chief Legal Officer and
Secretary or by email to josh.widoff@blackcreekgroup.com, and if sent to
Ameriprise shall be mailed, or personally delivered, to 369 Ameriprise Financial
Center, Minneapolis, MN 55474, Attention: General Counsel and  by email to
frank.a.mccarthy@ampf.com

 

29

--------------------------------------------------------------------------------



 

(b)         Notice shall be deemed to be given by any respective party to any
other respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section 11.

 

12.       Parties.  This Agreement shall inure solely to the benefit of, and
shall be binding upon Ameriprise, the Issuer Entities, and the controlling
persons, trustees, directors and officers referred to in Section 8 hereof, and
their respective successors, legal representatives and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Agreement or any provision
herein contained.  Notwithstanding the foregoing, this Agreement may not be
assigned without the consent of the parties hereto.

 

13.       Choice of Law and Arbitration.

 

(a)         Regardless of the place of its physical execution or performance,
the provisions of this Agreement will in all respects be construed according to,
and the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York’s conflict of laws rules.

 

(b)         All disputes arising out of or in connection with this Agreement,
including without limitation, its existence, validity, interpretation,
performance, breach or termination, shall be submitted to and fully and finally
resolved by binding arbitration, conducted on a confidential basis in accordance
with FINRA rules.  All arbitration proceedings, and all documents, pleadings and
transcripts associated therewith, shall be kept strictly confidential by all
parties, their counsel and other advisors, employees, experts and all others
under their reasonable control. The decision of the Arbitrator shall be final
and binding, and judgment upon any arbitration award may be entered in any
appropriate state or federal court within the County of New York, State of New
York or any other court having competent jurisdiction. In the event that a third
party brings an action or other proceeding against either party to this
Agreement (a “Third Party Action”), then the Party to this Agreement against
which or whom such Third Party Action is brought or asserted, may in such Third
Party Action, litigate any related claim which it may have against the other
party to this Agreement, including, without limitation, by way of a claim,
indemnity, cross-claim, counterclaim, interpleader or other third party action
without being obligated to arbitrate the same as otherwise provided in this
Section 13(b) (except to the extent otherwise required in the FINRA
rules regarding arbitration).  In any such case, the matter which is the subject
of such Third Party Action (including any related claims, indemnity,
cross-claim, counterclaim, interpleader or other third party action, which
either party hereto may have against the other) shall not be subject to
arbitration, but shall be resolved exclusively within such Third Party Action.
Notwithstanding anything set forth herein to the contrary, no Party will be
prevented from immediately seeking provisional remedies in a court of competent
jurisdiction, including but not limited to, temporary restraining orders and
preliminary injunctions in aid of arbitration, but such remedies will not be
sought as a means to avoid or stay arbitration. In the event a court grants
provisional remedies, the duration thereof shall last no longer than the
Arbitrator (upon constitution of the arbitration panel) deems necessary to
review such provisional remedies and render its own decision. EACH PARTY HERETO
OR BENEFICIARY HEREOF HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.  EACH PARTY HERETO OR BENEFICIARY HEREOF HEREBY (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANOTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE OTHER WOULD NOT, IN THE EVENT OF A PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
SIGN, OR CHANGE ITS POSITION IN RELIANCE UPON THE BENEFITS OF, THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS CLAUSE. In
the event of any dispute between Ameriprise and any Issuer Entity, Ameriprise
and such Issuer Entity will continue to perform its respective obligations under

 

30

--------------------------------------------------------------------------------



 

this Agreement in good faith during the resolution of such dispute unless and
until this Agreement is terminated in accordance with the provisions hereof.

 

14.       Counterparts.  This Agreement may be signed by the parties hereto in
two or more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.

 

15.       Finders’ Fees.  Ameriprise shall have no liability for any finders’
fees owed in connection with the transactions contemplated by this Agreement.

 

16.       Severability.  Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.

 

17.       Use and Disclosure of Confidential Information.  Notwithstanding
anything to the contrary contained in this Agreement, and in addition to and not
in lieu of other provisions in this Agreement:

 

(a)                                 “Confidential Information” includes, but is
not limited to, all proprietary and confidential information of any party to
this Agreement and its subsidiaries, affiliates, and licensees, including
without limitation all information regarding the business and affairs of the
parties, all information regarding its customers and the customers of its
subsidiaries, affiliates, or licensees;  the accounts, account numbers, names,
addresses, social security numbers or any other personal identifier of such
customers; and any information derived therefrom.  Confidential Information will
not include information which is (i) in or becomes part of the public domain,
except when such information is in the public domain due to disclosure by any
party  that violates the terms of this Agreement, (ii) demonstrably known to any
party  to this Agreement prior to December 18, 2015, is permitted to be used
without restriction and is not under any confidentiality obligation applicable
to the information, (iii) independently developed by a party to this Agreement 
in the ordinary course of business without reference to or reliance upon any
Confidential Information furnished by any party to this Agreement, or
(iv) rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.

 

(b)                                 Each party agrees that it may not use or
disclose Confidential Information for any purpose other than to carry out the
purpose for which Confidential Information was provided to it as set forth in
this Agreement and/or as may otherwise be required or compelled by applicable
law, regulation or court order, and agrees to cause its respective parent
company, subsidiaries and affiliates, and consultants or other entities,
including its directors, officers, employees and designated agents,
representatives or any other party retained for purposes specifically and solely
related to the use or evaluation of Confidential Information as provided for in
this Section 17 (“Representatives”) to limit the use and disclosure of
Confidential Information to that purpose.  If any party or any of its respective
Representatives is required or compelled by applicable law, regulation, court
order, decree, subpoena or other validly issued judicial or administrative
process to disclose Confidential Information, such party shall use commercially
reasonable efforts to notify the appropriate party of such requirement prior to
making the disclosure.

 

(c)                                  Each party agrees to implement reasonable
measures designed (i) to assure the security and confidentiality of Confidential
Information; (ii) to protect Confidential Information against any anticipated
threats or hazards to the security or integrity of such information; (iii) to
protect against unauthorized access to, or use of, Confidential Information that
could result in substantial harm or inconvenience to any customer; (iv) to
protect against unauthorized disclosure of non-public personal

 

31

--------------------------------------------------------------------------------



 

information to unaffiliated third parties; and (v) to otherwise ensure its
compliance with all applicable domestic, foreign and local laws and regulations
(including, but not limited to, the Gramm-Leach-Bliley Act, Regulation S-P and
Massachusetts 201 C.M.R. Sections 17.00-17.04, as applicable ) and any other
legal, regulatory or SRO requirements.  Each party further agrees to cause all
of its respective Representatives or any other party to whom it may provide
access to or disclose Confidential Information to implement appropriate measures
designed to meet the objectives set forth in this paragraph.  Each party agrees
that if there is a breach or threatened breach of the provisions of this
Section 17, the other party may have no adequate remedy in money or damages and
accordingly shall be entitled to seek injunctive relief and any other
appropriate equitable remedies for any such breach without proof of actual
injury.  Each party further agrees that it shall not oppose the granting of such
relief and that it shall not seek, and agrees to waive any requirement for, the
posting of any bond in connection therewith.  Such remedies shall not be deemed
to be the exclusive remedies for any breaches of the provisions of this
Section 17 by a party or its respective representatives, and shall be in
addition to all other remedies available at law or in equity.

 

(d)                              Upon a party’s request, the other parties shall
promptly return to the requesting party any Confidential Information (and any
copies, extracts, and summaries thereof) of which it is in possession, or, with
the requesting party’s written consent, shall promptly destroy, in a manner
satisfactory to the requesting party, such materials (and any copies, extracts,
and summaries thereof) and shall further provide the requesting party with
written confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 17, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.

 

This entire section 17 shall survive the termination of this Agreement.

 

18. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter contained in this
Agreement, including any information related to the subject matter of this
Agreement exchanged between the parties prior to the Effective Date of this
Agreement, and supersedes all previous agreements, promises, proposals,
representations, understandings and negotiations, whether written or oral,
between the Parties respecting such subject matter, and in particular (but not
limited to) that Mutual Confidentiality Agreement dated December 18, 2015
between Ameriprise and the Company.

 

19.       Amendments.  This Agreement shall only be amended upon written
agreement executed by each of the parties hereto.

 

20.       Additional Offerings.  The terms of this Agreement may be extended to
cover additional offerings of shares of the Company by the execution by the
parties hereto of an addendum identifying the shares and registration statement
relating to such additional offering.  Upon execution of such addendum, the
terms “Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth
herein shall be deemed to be amended as set forth in such addendum.

 

[signature page follows]

 

32

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

By:

/s/ Thomas G. McGonagle

 

Name:

Thomas G. McGonagle

 

Title:

Managing Director, Chief Financial Officer

 

 

 

BLACK CREEK CAPITAL MARKETS, LLC

 

 

 

By:

/s/ Steven W. Stroker

 

Name:

Steven W. Stroker

 

Title:

Managing Director, Chief Executive Officer

 

 

 

BCI IV ADVISORS LLC

 

 

 

By:

BCI IV Advisors Group LLC, its Sole Member

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

 

 

BCI IV ADVISORS GROUP LLC

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

AMERIPRISE FINANCIAL SERVICES, INC.

 

 

 

By:

/s/ Frank A. McCarthy

 

Name:

Frank A. McCarthy

 

Title:

Senior Vice President and General Manager

 

 

Selected Dealer Agreement Signature Page

 

33

--------------------------------------------------------------------------------



 

Exhibit A

 

Definition of Fair Value: the price that would be received to sell an asset or
paid to transfer a liability in an orderly transaction between market
participants at a measurement date.

 

Methodology:

 

Step 1:  Determination of Gross Asset /Investment Value:

 

Notwithstanding that generally accepted accounting principles of the Financial
Accounting Standards Board (“GAAP”) generally require the fair value of real
estate to reflect the price received to sell an asset in an orderly transaction
between market participants at the measurement date and not on an ongoing basis,
the Company will establish the fair value of individual real properties and real
estate-related assets with assistance of third-party appraisers or valuation
experts consistent with the methods and principles used to determine fair value
under GAAP, primarily as set forth in ASC 820, and international financial
reporting standards of the International Accounting Standards Board (as
applicable). Allocate to the Company the fair value of assets and liabilities
related to its investment interests in joint ventures and non-wholly-owned
subsidiaries based on the net fair value of such entities’ assets less
liabilities and the provisions of the joint venture/subsidiary agreements
relating to the allocation of economic interest between the parties in
accordance with GAAP.

 

Establish the fair value of any other tangible and/or intangible assets in
accordance with GAAP or other widely accepted methodologies.  For this purpose,
cash, receivables, and certain prepaid expenses and other current assets which
have defined and quantifiable future value should be included to the extent
consistent with GAAP.  Assets with future value may include but are not
necessarily limited to, prepaid expenses and taxes, acquisition deposits and
pre-paid rental income where not otherwise accounted for in the determination of
fair values of real estate and real estate-related assets. Intangible assets to
be excluded may include, but are not limited to, deferred financing costs and
all assets/liabilities required by ASC 805.

 

Where the Company holds material non-real estate related assets, liabilities or
investment interests, Ameriprise requires the valuation of such assets,
liabilities, or investment interests for the purpose of determining Per Share
NAV be developed or reviewed by the Company’s Independent Appraiser or
third-party accountants.

 

Step 2:  Determination of Liabilities:

 

Current Liabilities — GAAP book value when it approximates fair value.

 

Long-term Debt — fair value (“marked to market”) of debt maturing in one year or
more.

 

Minority interests — based on allocation of fair value of assets less
liabilities of the joint venture based on the provisions of the joint venture
agreement.

 

Liabilities required by ASC 805 and liabilities already included in the
valuation of real estate or the fair value of other liabilities (e.g., accrued
property taxes included in a discounted cash flow valuation and accrued interest
expense included in the fair value of a loan) shall be excluded from the
valuation.

 

As described in the Prospectus, the Company will exclude certain costs and
expenses from the calculation of NAV for a limited period, pursuant to
agreements with the Advisor to advance such costs and expenses or defer
reimbursement of such costs and expenses.

 

A-1

--------------------------------------------------------------------------------



 

The calculation of the NAV per share will not reflect any Distribution Fees that
may become payable after the date of the calculation, which fees may not
ultimately be paid in certain circumstances, including if the Company was
liquidated or if there was a listing of the Shares. Any estimated liability for
future potential Distribution a Fees, which will be accrued under GAAP at the
time the corresponding Share is sold, will not be reflected in the calculation
of the NAV per share.

 

Step 3:  Determination of Per Share Amount:

 

Divide the resulting value of the Company allocable to common shareholders by
the number of common shares outstanding (fully diluted).  Note: In the above
example, disposition costs and fees and debt prepayment penalties or the impact
of restriction on assumption of debt are not deducted in estimating NAV.

 

A-2

--------------------------------------------------------------------------------



 

Exhibit B

 

ACCESS AND CONFIDENTIALITY AGREEMENT

 

This Access and Confidentiality Agreement (“Agreement”) is made on this      day
of              , 201   by and among                                   
(“Valuation Firm”), having a place of business
at                                         ; [                                  
(“Appraisal Firm”), having a place of business at
                                                    ]  [Only include “Appraisal
Firm” in this Agreement to the extent there is a firm that is solely providing
appraisals and not otherwise assisting with the valuation]; Black Creek
Industrial REIT IV Inc. (“REIT”) having a place of business at 518 Seventeenth
Street, 17th Floor, Denver, Colorado, 80202 and Ameriprise Financial
Services, Inc. (“Recipient”) having a place of business at 707 Second Avenue
South, Minneapolis, Minnesota 55402.

 

Valuation Firm has been engaged (the “Engagement”) by REIT to provide certain
valuation services in connection with the REIT’s determination of an estimated
net asset value (“NAV”) and per share NAV.  To assist in the Engagement,
Appraisal Firm has been engaged by REIT to provide appraisals for commercial
real estate properties of REIT.  At REIT’s direction, Valuation Firm and
Appraisal Firm will make available to Recipient certain information that is
trade secret, proprietary, confidential and/or sensitive information of
Valuation Firm and Appraisal Firm and their respective subsidiaries and
affiliates comprised of or relating to work product prepared in connection with
the Engagement, including, but not limited to appraisals performed by Appraisal
Firm, analyses, reports, work papers, communications or other information (the
“Supporting Materials”).  Specifically, Valuation Firm will make available to
Recipient the written valuation reports (including, for the avoidance of doubt,
all Supporting Materials) prepared pursuant to the Engagement, which valuation
reports will describe the scope of the Engagement, the reviews performed and any
limitations thereto, and include certain value determinations and summary
analyses of Valuation Firm which support its REIT valuations (the “Valuation
Reports”) (collectively, “Confidential Information”).  To ensure the protection
of such Confidential Information and in consideration of the Recipient’s intent
to complete a due-diligence investigation of REIT, the parties agree as follows:

 

1.                                      None of the parties is required to
disclose any particular information to any other party and any disclosure is
entirely voluntary and is not intended to, and shall not, create or modify any
contractual or other relationship or obligation of any kind between the parties
beyond the terms of this Agreement.  Furthermore, neither this Agreement, nor
any transfer of Confidential Information under it, shall be construed as
creating, conveying, transferring, granting or conferring upon the other, any
rights, including, but not limited to intellectual property rights, license or
authority in or to the information exchanged.

 

2.                                      The parties acknowledge and agree that
the transfer of Confidential Information hereunder shall not commit or bind any
party to enter into any other particular contract or any other business
arrangement.

 

3.                                      Recipient agrees to use the Confidential
Information to review Valuation Firm’s valuation of REIT securities.  However,
for the avoidance of doubt, the final determination of NAV and per share NAV
shall be the sole responsibility of REIT.  Recipient agrees to regard and
preserve as confidential all Confidential Information which may be obtained from
REIT, Valuation Firm and Appraisal Firm as a result of this Agreement.   
Recipient agrees that its own use and/or distribution of Valuation Firm’s or
Appraisal Firm’s Confidential Information shall be limited to its own employees
on a “need to know” basis; provided, however, that Recipient may disclose
Confidential Information pursuant to this Agreement to its employees, including
the employees of Recipient’s

 

B-1

--------------------------------------------------------------------------------



 

parent, subsidiary and affiliated companies, and to consultants or other persons
or entities retained by Recipient for purposes specifically and solely related
to the use or evaluation of Confidential Information as provided for herein. 
Such employees, including the employees of Recipient’s parent, subsidiary and
affiliated companies, and consultants or other persons or entities retained,
shall treat the disclosure of the Confidential Information as confidential and
are subject to the applicable terms and restrictions in this Agreement, and
Recipient shall be responsible for any breach of this Agreement by any such
person.  Except as provided for herein, Recipient agrees it shall not, without
first obtaining the written consent of REIT, Valuation Firm and Appraisal Firm
(as applicable), disclose or make available to any person, firm or enterprise,
reproduce or transmit, or use (directly or indirectly) for its own benefit or
the benefit of others any Confidential Information.

 

The aforementioned restriction shall not apply to communications by Recipient,
if (i) Recipient becomes legally compelled (by deposition, interrogatory,
request for information or documents, subpoena, civil investigative demand,
governmental agency action or similar legal or judicial process), or otherwise
is requested or required pursuant to law or regulation or the rules of any
securities exchange or self-regulatory organization, to disclose any
Confidential Information to a person or persons not otherwise permitted to
receive such information or (ii) Recipient discloses Confidential Information
upon the advice of legal counsel in connection with the defense of litigation or
in connection with a regulatory or criminal proceeding involving Recipient or
any of its members or employees.  In such event, to the extent legally
permissible, before disclosing Confidential Information pursuant to this
paragraph, Recipient shall provide REIT, Valuation Firm and Appraisal Firm with
prompt written notice of such request or requirement and shall cooperate with
REIT, Valuation Firm and Appraisal Firm in seeking a protective order or other
appropriate remedy to avoid or minimize required disclosure.  If such protective
order or other remedy is not obtained or reasonably obtainable, or promptly
obtained, or if REIT, Valuation Firm and Appraisal Firm waive compliance with
the provisions hereof, then Recipient may disclose only that portion of the
Confidential Information that Recipient is advised by legal counsel in writing
is legally required to be disclosed and shall exercise commercially reasonable
efforts to ensure that all information so disclosed will be accorded
confidential treatment.  Recipient shall give REIT, Valuation Firm and Appraisal
Firm prior notice of the Confidential Information it believes it is required to
disclose.

 

In addition to and without limiting the foregoing, the parties agree to the
following additional confidentiality requirements with respect to the
Confidential Information:

 

a.        Recipient acknowledges and agrees that the Confidential Information
was provided to REIT solely for the use by REIT’s board of directors in
connection with the board’s determination of the estimated value of the common
shares of the respective REIT, that such board may have considered other factors
in making its determination of the REIT’s NAV or per share NAV, and that the
Confidential Information therefore may not be used by the Recipient to establish
a cause of action against Valuation Firm regarding its conclusion as to a
reasonable range of NAV and per share NAV or Appraisal Firm regarding its
appraisals.  Notwithstanding the foregoing or anything else in this Agreement to
the contrary, nothing in this Section 3(a), or Section 3(b) below, shall
prohibit Recipient from asserting any claim or cause of action against any party
other than Valuation Firm, Appraisal Firm or any of their respective Affiliates
using or related to the Confidential Information, including, but not limited to,
a claim or cause of action asserting detrimental reliance on the Confidential
Information.

 

For purposes of this Agreement, “Affiliate” means, with respect to any entity,
any other entity Controlling, Controlled by or under common Control with such
entity; and “Control” and its derivatives mean, with regard to any entity, the
legal, beneficial or equitable ownership, directly or indirectly, of fifty
percent (50%) or more of the capital

 

B-2

--------------------------------------------------------------------------------



 

stock (or other ownership interest, if not a corporation) of such entity
ordinarily having voting rights.

 

b.              Subject to Section 3(a) above, Recipient acknowledges and agrees
that, in connection with Valuation Firm’s or Appraisal Firm’s provision of any
Confidential Information to Recipient, Recipient shall not acquire any rights
against the party that prepared the Confidential Information by virtue of
gaining access thereto pursuant to this Agreement, and shall be estopped from
asserting a cause of action of detrimental reliance on the Confidential
Information against Valuation Firm or Appraisal Firm.

 

c.               Recipient acknowledges and agrees that any third party that
prepared Confidential Information does not assume any duties or obligations to
Recipient as a result of Recipient obtaining access to or reviewing the
Confidential Information.

 

4.                                      Each of REIT, Valuation Firm and
Appraisal Firm agrees that for purposes of this Agreement information shall not
be considered Confidential Information to the extent, but only to the extent,
that such information: (i) is already known to Recipient free of any duty of
confidentiality owed to any other person at the time it is obtained; (ii) is or
becomes publicly known through no wrongful act of Recipient; (iii) is rightfully
received by Recipient from the REIT or a third party without confidentiality or
other restrictions and without breach of this Agreement; or (iv) is
independently developed by Recipient without the use of Confidential
Information.  For purposes of this Agreement, no Confidential Information shall
be deemed “publicly known” or “known to Recipient” merely because such
Confidential Information is embraced by more general information.

 

5.                                      In the event that Recipient is seeking a
protective order or otherwise seeking to avoid or minimize the disclosure of
Confidential Information in cooperation with REIT, Valuation Firm and/or
Appraisal Firm pursuant to the second paragraph of Section 3, the Recipient
(i) shall be required to delay production of any such Confidential Information
and (ii) shall be required to provide such cooperation, but only if REIT,
Valuation Firm and/or Appraisal Firm, as applicable based on which of such
parties has not waived compliance with the provisions of the second paragraph of
Section 3, agree to bear all commercially reasonable costs and expenses of such
cooperation, including, but not limited to, commercially reasonable expenses for
the time expended by Recipient’s staff relating to any such efforts and
reimbursement of all commercially reasonable attorney’s fees and expenses. 
Recipient is not required to take any action related to these matters without
reasonable assurances from REIT, Valuation Firm and/or Appraisal Firm, as
applicable, that such payment and reimbursement will be provided.

 

Recipient agrees that if there is a breach or threatened breach of the
provisions of this Agreement, REIT, Valuation Firm and Appraisal Firm may have
no adequate remedy at law and accordingly shall be entitled to seek injunctive
relief and any other appropriate equitable remedies for any such breach without
proof of actual injury.  Such remedies shall not be deemed to be the exclusive
remedies for any breaches of this Agreement by Recipient or its representatives,
and shall be in addition to all other remedies available at law or in equity. 
Notwithstanding the foregoing, the Recipient has no affirmative obligation to
prevent the disclosure of Confidential Information by any person or entity to
whom Recipient has disclosed Confidential Information pursuant to i) the written
consent of  the REIT, Valuation Firm and Appraisal Firm, or ii) the second
paragraph of Section 3; further, Recipient shall not be liable for the actions
of any such person or entity in the event of such disclosure of Confidential
Information by such person or entity.

 

6.                                      IN NO EVENT SHALL THE PARTIES BE LIABLE,
ONE TO EACH OF THE OTHERS, FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY OR

 

B-3

--------------------------------------------------------------------------------



 

CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 

7.                                      None of the parties shall use any other
party’s name or marks, refer to or identify the other party in any advertising
or publicity releases or promotional or marketing correspondence to others
without such other party’s prior written approval.  The Recipient shall not use
Valuation Firm’s or Appraisal Firm’s name or marks, nor refer to or identify
Valuation Firm or Appraisal Firm in any advertising or publicity releases or
promotional or marketing correspondence to others.

 

8.                                      None of the parties may assign or
otherwise transfer this Agreement, or any of its rights or obligations
hereunder, to any third party without the prior written consent of the other
parties and any attempt to do so shall be in violation of this Paragraph 8 and
shall be deemed null and void; provided, however, that any party may assign this
Agreement in whole or in part at any time without the consent of the other
parties to an Affiliate.

 

9.                                      The parties acknowledge that the
Confidential Information disclosed by REIT, Valuation Firm or Appraisal Firm
under this Agreement may be subject to export controls under the laws of the
United States.  Each party shall comply with such laws and agrees not to
knowingly export, re-export or transfer Confidential Information without first
obtaining all required United States authorizations or licenses.

 

10.                               Recipient is aware, and shall advise its
representatives who receive any Confidential Information or are informed of the
matters that are the subject of this Agreement, that applicable securities laws
restrict persons with material, non-public information concerning REIT
(including for this purpose any Affiliate of REIT) from purchasing or selling
securities of any Affiliate of REIT, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such other person is likely to purchase or sell such securities.

 

11.                               This Agreement may be executed in any number
of counterparts, each of which shall be an original, and which together shall
constitute one and the same instrument.  This Agreement may be executed and
delivered by facsimile.  Any facsimile signatures shall have the same legal
effect as manual signatures.

 

12.                               This Agreement, which constitutes the entire
agreement between the parties as to the subject hereof, shall be construed and
interpreted fairly, in accordance with the plain meaning of its terms, and there
shall be no presumption or inference against the party drafting this Agreement
in construing or interpreting the provisions hereof.  Recipient acknowledges and
agrees that the obligations owed to REIT by Recipient under this Agreement shall
be in addition to the obligations owed to REIT by Recipient under that certain
Selected Dealer Agreement, dated October 28, 2019, by and among Recipient, REIT,
Black Creek Capital Markets, Inc., BCI IV Advisors LLC, and BCI IV Advisors
Group LLC.

 

13.                               If any of the provisions of this Agreement are
held invalid, illegal or unenforceable, the remaining provisions shall be
unimpaired.

 

14.                               The termination of any other agreement or
business relationship between or involving both parties shall not relieve any
party of its obligations with respect to Confidential Information disclosed
pursuant to the terms hereof.  This Agreement shall be governed in all respects
by the substantive laws of the State of New York without regard to conflict of
law principles and any cause of action shall only be brought into a court of
competent jurisdiction within the State of New York.

 

B-4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date(s) written below:

 

[VALUATION FIRM]

AMERIPRISE FINANCIAL SERVICES, INC.

 

 

By:

By:

 

 

Name:

Name:

 

 

Title:

Title:

 

 

Date:

Date:

 

[APPRAISAL FIRM]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

B-5

--------------------------------------------------------------------------------